EXHIBIT 10.2
 
AMENDED AND RESTATED SUBORDINATED LOAN AGREEMENT
 
THIS AMENDED AND RESTATED SUBORDINATED LOAN AGREEMENT (the “Agreement”) is dated
this 30th day of December, 2011, by and among EMTEC, INC., a Delaware
corporation (“Emtec”), each of the other entities set forth on Appendix I and
signatory hereto (together with Emtec, each a “Company” and collectively the
“Companies”), NEWSPRING SBIC MEZZANINE CAPITAL II, L.P., a Delaware limited
partnership (“NewSpring”), PEACHTREE II, L.P., a Delaware limited partnership
(“Peachtree” and together with NewSpring each with its successors and assigns,
each an “Investor” and collectively the “Investors”) and NEWSPRING-SBIC
MEZZANINE CAPITAL II, L.P., in its capacity as collateral agent for the
Investors under the terms of the Participation Agreement (defined below)
(together with its successors and assigns, the “Collateral Agent”).
 
BACKGROUND
 
NewSpring and the Companies entered into a Subordinated Loan Agreement dated
August 15, 2011 (the “Existing Subordinated Loan Agreement”) whereby NewSpring
made a senior subordinated secured loan to the Companies in the original
principal amount of Ten Million Dollars ($10,000,000) (the “NewSpring
Subordinated Loan”).
 
The Companies and NewSpring hereby desire to amended and restate the Existing
Subordinated Loan Agreement to include Peachtree as Investor, to provide for an
additional senior subordinated secured term loan in the original principal
amount of Three Million Dollars ($3,000,000) from Peachtree to the Companies
(the “Peachtree Subordinated Loan”, and together with the NewSpring Subordinated
Loan, each a “Subordinated Loan”, and collectively, the “Subordinated
Loans”)  on the terms and pursuant to the conditions set forth herein, to effect
the appointment of NewSpring as collateral agent for the Investors, under the
terms of the Participation Agreement, and to make certain other amendments and
modifications as set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the parties hereto, intending to be legally bound, agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.1.                           Definitions
 
  Unless the context otherwise requires, the following terms shall have the
following meanings for purposes of this Agreement:
 
“1940 Act” has the meaning given to it in Section 4.26.
 
 
 

--------------------------------------------------------------------------------

 
 
“Act of Bankruptcy” when used in reference to any Person, means the occurrence
of any of the following with respect to such Person: (a) such Person shall have
made an assignment of all or substantially all of its assets for the benefit of
his, her or its creditors; (b) such Person shall have filed a voluntary petition
in bankruptcy; (c) such Person shall have been adjudicated as bankrupt or
insolvent by a court of competent jurisdiction; (d) such Person shall have filed
any petition or answer seeking for himself, herself or itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future applicable Law pertinent to such
circumstances; (e) such Person shall have filed or shall file any answer
admitting or not contesting the material allegations of a bankruptcy, insolvency
or similar petition filed against such Person; (f) such Person shall have sought
or consented to, or acquiesced in, the appointment of any trustee, receiver, or
liquidator of such Person of all or substantially all of the properties of such
Person; (g) sixty (60) days shall have elapsed after the commencement of an
action against such Person seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future applicable Law without such action having been dismissed or without all
orders or proceedings thereunder affecting the operations or the business of
such Person having been stayed, or if a stay of any such order or proceedings
shall thereafter be set aside and the action setting it aside shall not be
timely appealed; or (h) sixty (60) days shall have expired after the
appointment, without the consent or acquiescence of such Person of any trustee,
receiver or liquidator of such Person or of all or substantially all of the
assets and properties of such Person without such appointment having been
vacated.
 
“Act of Dissolution” when used in reference to any Person (other than an
individual) means the occurrence of any action initiating, or any event that
results in, the dissolution, liquidation, winding-up or termination of such
Person.
 
“Affiliate” when used in reference to any Person, shall mean any Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person in question.  For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlled by” and “under common control with”), as used with respect to
a Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of management policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Board” means the Board of Directors of Emtec.
 
“Books and Records” means all of the Companies’ books and records, including,
but not limited to, records indicating, summarizing, or evidencing the
Collateral, the Company Liabilities, and the Companies’ property, business
operations, or financial condition; computer runs, invoices, tapes, processing
software, processing contracts (such as contracts for computer time and
services) and any computer prepared information, tapes, or data of every kind
and description, whether in the possession of the Companies or in the possession
of third parties.
 
“Business” means the Companies’ current business of providing consulting,
application services and infrastructure services to public sector and commercial
clients and other businesses reasonably related thereto.
 
“Business Day” means any day other than a Saturday, a Sunday or any other day
which is considered a federal holiday or on which banks in the Commonwealth of
Pennsylvania are closed.
 
“Capital Expenditure” means expenditures for any fixed assets or improvements,
replacements, substitutions or additions thereto or therefor which have a useful
life of more than one year, and shall include all payments in respect of
obligations which are appropriately characterized as capital leases under GAAP
and leasehold improvements.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“Capital Stock” means:
 
(a)           in the case of a corporation, corporate stock;
 
(b)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;
 
(c)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
 
(d)           any other interests or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.
 
“Change of Control” means one or more transactions undertaken by Emtec resulting
in either: (a) the Transfer of fifty percent (50%) or more of the assets of
Emtec to another Person (excluding the Federal Procurement Business); (b) a
merger or consolidation of Emtec with another Person where the shareholders of
Emtec immediately prior to such merger or consolidation do not hold a majority
of the outstanding equity securities of the surviving or successor entity or the
ability to elect a majority of the board of directors or managers of the
surviving or successor entity immediately following such merger or
consolidation; or (c) the Transfer by the shareholders of Emtec, as of the date
hereof, of fifty percent (50%) or more of the then issued and outstanding shares
of Capital Stock of Emtec to any other Person who is not (i) an Affiliate of
such shareholder (provided, that with respect to DARR, “Affiliates” shall
include its Permitted Transferees) or (ii) another shareholder or an Affiliate
of such other shareholder.
 
“Claim” means any claim, demand, suit, litigation, arbitration, investigation,
action or proceeding by or before any Governmental Authority seeking penalties,
monetary damages, equitable relief or compliance with any Law under any theory,
including those based on theories of contract, tort, equity, statutory
liability, strict liability, employer liability, premises liability, product
liability or breach of warranty.
 
“Closing Date” means the date on which the conditions precedent set forth in
Article 6 have been satisfied in the sole discretion of the Investors and
Collateral Agent or waived by the Investors and Collateral Agent.
 
“Code” has the meaning set forth in Section 4.14 hereof.
 
“Collateral” has the meaning assigned to it in the Security Agreement.
 
“Common Stock” means the common stock of the Emtec, par value $0.01 per share.
 
“Company Liabilities” means the outstanding amount of principal under the Note,
together with all accrued and unpaid interest thereon, as well as all other
monetary obligations or liabilities that are payable by the Companies with
respect to the Note.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit issued
for the account of that Person; and (iii) all obligations arising under any
interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designated to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
Ordinary Course of Business of such Person.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determined
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith;
provided, however, that such amount shall not in any event exceed the maximum
amount of the obligations under the guarantee or other support arrangement.
 
“Contract” means a purchase order, sales agreement, equipment lease,
distribution agreement, licensing agreement, franchise, bond, note, mortgage,
indenture, guaranty, release, instrument, contract, agreement, commitment and
arrangement (in every case, oral or written).
 
“Copyrights” means (a) all copyrights, registrations and applications for
registration, issued or filed, including any extensions or renewals thereof, by
or with the United States Copyright Office or any similar office or agency of
the United States, any state thereof, or any other country or political
subdivision thereof, or otherwise, including, all rights in and to the material
constituting the subject matter thereof, and (b) any rights in any original
works of authorship or other copyrightable material protected by common law,
United States copyright laws or similar laws or any law of any state thereof.
 
“Copyright License” means any agreement, written or oral, providing for a grant
by or to any Person of any right in any Copyright.
 
“Covelix” means Covelix, Inc., a Delaware corporation.
 
“Covelix India” means Covelix Technologies Private Ltd., an entity incorporated
in India.
 
“DARR” means DARR Westwood LLC, a Delaware limited liability company.
 
“Default” shall mean any event or condition that, but for the giving of notice
or the lapse of time, or both, would constitute an Event of Default.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Emerging Cloud” means a non-wholly-owned Subsidiary of Gnuco to be formed after
the Closing Date and joined as a borrower subject to the terms of Section 8.15
hereof.
 
“Employee Plans” means each material employee benefit plan or arrangement
(whether or not an employee benefit plan as defined in section 3(3) of ERISA),
including cafeteria, severance pay, salary continuation for disability,
retirement, deferred compensation, bonus, incentive compensation, stock
purchase, stock option, health (including hospitalization, medical and dental)
and life insurance maintained by any Company or any ERISA Affiliate for the
benefit of any current or former employees, directors or consultants of any
Company or with respect to which any Company has any material liability
(contingent or otherwise).
 
“Emtec Canada” means Emtec Infrastructure Services Canada Corporation, a
corporation organized under the laws of Canada and an indirect subsidiary of
Emtec.
 
“Emtec Certificate of Incorporation” means the Certificate of Incorporation of
the Company, as filed with the Secretary of State of the State of Delaware.
 
“Emtec Global” means Emtec Global Services LLC, a Delaware limited liability
company and a direct wholly-owned subsidiary of Emtec.
 
“Emtec Federal” means Emtec Federal, Inc., a New Jersey corporation f/k/a
Westwood Computer Corporation (as successor by merger to DARR Westwood
Acquisition Corporation).
 
“Emtec India” means Emtec Software India Private Limited (formerly known as
Aviance Software India Pvt., Ltd.), an entity incorporated in India.
 
“Emtec SEC Documents” has the meaning set forth in Section 4.42 hereof.
 
“Environmental Laws” shall mean the Federal Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601, et. seq., the
Federal Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et. seq., the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801, et. seq., all other
federal, state and local environmental or health laws applicable to the
Companies or their business, operations or assets now or hereafter enacted, and
all rules, regulations, orders and publications adopted or promulgated pursuant
thereto from time to time.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” means any entity that is, together with any Company treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.
 
“Event of Default” has the meaning set forth in Article 10 hereof.
 
“Exchange Act” has the meaning set forth in Section 4.42 hereof.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“Federal Procurement Business” means Emtec Federal, excluding the assets and
Capital Stock of Secure Data, Inc., a Delaware corporation.
 
“Financial Statements” has the meaning set forth in Section 4.11 hereof.
 
“Fixed Charges” means the sum of the following for Emtec and its Subsidiaries on
a consolidated basis:  (i) all interest paid in cash (exclusive of non-cash
interest expense charges)  in respect of Indebtedness (provided, that: (1) for
the fiscal quarter of Emtec and its consolidated Subsidiaries ending on November
30, 2011, all interest paid in cash with respect to Indebtedness under the Notes
for the quarter ending on such date shall be multiplied by 4; (2) for the fiscal
quarter of Emtec and its consolidated Subsidiaries ending on February 28, 2012,
all interest paid in cash with respect to Indebtedness under the Notes for the
prior two quarters ending on such date shall be multiplied by 2; and (3) for the
fiscal quarter of Emtec and its consolidated Subsidiaries ending on May 31,
2012, all interest paid in cash with respect to Indebtedness under the Notes for
the prior three quarters ending on such date shall be multiplied by 4/3),  and
(ii) current maturities of: (A) long term Indebtedness, (B) capital lease
payments, and (C) any other cash payment due under any earn out, bonus,
retention or other performance-based agreement.
 
“Fixed Charge Coverage Ratio” means the ratio of: (a) Pro Forma Adjusted EBITDA
minus cash taxes, distributions and Unfunded Capital Expenditures to (b) Fixed
Charges.
 
“Foreign Subsidiaries” means any Subsidiary not organized under the laws of the
United States of America, any State or the District of Columbia.
 
“GAAP” means generally accepted accounting principles applicable in the United
States of America.
 
“Gnuco” means Gnuco, LLC, a Delaware limited liability company d/b/a Emerging
Solutions.
 
“Gnuco Acquisition Agreement” means that certain Securities Purchase Agreement,
dated the date hereof, by and among Emtec Global, Emtec, Gnuco, the members of
Gnuco listed on the signature pages thereto and solely for the purposes of
Section 8.2, Section 9.2 and Article X, Greg Lewis and Don Sweeney.
 
“Gnuco Acquisition Documents” means the Gnuco Acquisition Agreement and the
Ancillary Agreements (as defined in the Gnuco Acquisition Agreement).
 
“Gnuco Collateral Assignment of Undertakings” has the meaning assigned to it in
Section 6.1(o) hereof.
 
“Governmental Authority(ies)” when used in the singular, means any federal,
state, local or foreign governmental or quasi-governmental instrumentality,
agency, board, commission or department or any regulatory agency, bureau,
commission or authority and, when used in the plural, shall mean all such
entities.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all materials of any kind which are flammable,
explosive, toxic, radioactive or otherwise hazardous to animal or plant life or
the environment, including, without limitation, “hazardous wastes,” “hazardous
substances” and “contaminants,” as such terms are defined by Environmental Laws.
 
“Hedging Liability” means, relative to any Person, all liabilities of such
Person under interest rate and currency swap, cap and collar agreements and all
other writings designed to protect such Person against fluctuations in interest
or currency exchange rates.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) all indebtedness for the deferred purchase
price of property or services (other than any “earnouts” and similar payment
obligations that have not been earned in full as of such date or are
contingent), (c) all indebtedness for reimbursement and other obligations with
respect to surety bonds and letters of credit, (d) all obligations evidenced by
notes, bonds, debentures or similar instruments, (e) all capitalized lease
obligations, (f) all Contingent Obligations, (g) all obligations to guarantee
the Indebtedness of another Person, and (h) “earnouts” and similar payment
obligations that have been earned in full as of such date and are not
contingent.
 
“Indemnified Party” has the meaning set forth in Section 7.2.1 hereof.
 
“Information” has the meaning assigned to it in Section 12.11 hereof.
 
“Intellectual Property” means all rights in and to Copyrights, Copyright
Licenses, Patents, Patent Licenses, Software, Trademarks, Trademark Licenses,
Trade Secrets, web sites, and any other tangible or intangible proprietary or
confidential information, and all improvements, modifications, and enhancements
to and derivatives of any of the foregoing protected, created, developed and/or
arising, as of the date hereof under the laws of the United States or any other
jurisdiction, in whatever stage of development.
 
“Investor Rights Agreement” means the Amended and Restated Investor Rights
Agreement by and among the Investors and Emtec, substantially in the form
attached hereto as Exhibit A.
 
“IP Security Agreement(s)” means each Amended and Restated Intellectual Property
Security Agreement delivered to Collateral Agent under Article 6 hereof by and
between any Company and the Collateral Agent, for the benefit of the Investors,
in form and substance acceptable to the Collateral Agent.
 
“Issue Date” means the date on which any Note is first issued.
 
“Key Management” means those persons identified as “Key Management” pursuant to
Schedule 4.8 hereto.
 
“Law or Laws” means all (i) constitutions, treaties, statutes, laws (including
common law), codes, rules, regulations, ordinances, requests or orders of any
Governmental Authority; and (ii) orders, decisions, injunctions, judgments,
awards and decrees of or agreements with any Governmental Authority, in each
case including all Environmental Laws, Tax, labor, employment and Intellectual
Property laws.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Liabilities” means, without limitation, any direct or indirect Indebtedness,
guaranty, endorsement, Claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, choate or inchoate, liquidated or unliquidated, secured or
unsecured.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the PNC Intercreditor Agreement, the Warrants, and all other
instruments and documents executed and delivered in connection with the
Subordinated Loans.
 
“Losses” has the meaning set forth in Section 7.2.1 hereof.
 
“Mandatory Prepayment Event” has the meaning set forth in Section 2.7 hereof.
 
“Material Adverse Effect” means (i) any material adverse change in the condition
(financial or otherwise), assets, liabilities, business, results of operation or
prospects of Emtec and its Subsidiaries, taken as a whole, or (ii) any event,
matter, condition or effect which materially impairs the ability of the
Companies taken as a whole to perform their obligations under the Loan
Documents.
 
“Material Contract” and “Material Contracts” has the meaning set forth in
Section 4.6 hereof.
 
“Maturity Date” has the meaning set forth in Section 2.2 hereof.
 
“MauritiusCo” means Emtec Services Mauritius, a company organized under the laws
of Mauritius and a direct wholly-owned subsidiary of Emtec Global.
 
“Multiemployer Plan” means a “multiemployer plan” within the meaning of Section
3(37) of ERISA.
 
“No Default/Compliance Certificate” means a certificate in the form of Exhibit E
hereto.
 
“Note” means individually and “Notes” means collectively the senior subordinated
promissory notes executed by the Companies in favor of each of the Investors,
substantially the form attached hereto as Exhibit B.
 
“Ordinary Course of Business” means, as to any Person, the ordinary course of
business for such Person consistent in all material respects with past
practices.
 
“Participation Agreement” means the Participation Agreement between NewSpring,
for itself and as Collateral Agent, and Peachtree dated of even date herewith.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Patents” means (a) all letters patent of the United States or any other country
or any political subdivision thereof, and all reissues and extensions thereof,
and (b) all applications for letters patent of the United States and all
divisions, continuations and continuations-in-art thereof or any other country
or any political subdivision.
 
“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Person of any right to manufacture, use or sell any
invention covered by a Patent.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor
authority.
 
“Permitted Acquisition” means the purchase or acquisition (whether in one or a
series of related transactions) by any Person of (a) all of the Capital Stock
with ordinary voting power of another Person or (b) all or substantially all of
the assets of another Person or division or line of business or business unit of
another Person, whether or not involving a merger or consolidation with such
Person; provided that (i) at the time thereof and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result from such acquisition or purchase, (ii) the aggregate amount of the
consideration (or, in the case of consideration consisting of assets, the fair
market value of the assets) paid by the Companies and their respective
Subsidiaries shall not exceed One Million Dollars ($1,000,000) (including
assumed obligations and liabilities) in the aggregate for any fiscal year, (iii)
the Companies would be in compliance with the financial covenants set forth in
Section 8.14 for the most recent calculation period and as of the last day
thereof, if such acquisition or purchase had been completed on the first day of
such calculation period, (iv) not less than five (5) days prior to the
consummation of such proposed acquisition, the Borrower shall deliver to the
Investor, a certificate from the Chief Executive Officer, Chief Financial
Officer, Executive Offer or President of Emtec setting forth in reasonable
detail calculations demonstrating compliance with the conditions set forth in
clauses (ii) and (iii) above.
 
“Permitted Encumbrances” means any Lien, mortgage, security interest or other
encumbrance, whether now existing or hereafter created, that results from any of
the following:  (a) the Liens, mortgages, security interests and other
encumbrances created or arising pursuant to this Agreement and the other Loan
Documents; (b) Liens for taxes and assessments and other governmental charges
incurred in the Ordinary Course of Business of any Company which are not
delinquent or actively being contested in good faith by such Company and for
which such Company has adequate reserves; (c) deposits or pledges made in the
Ordinary Course of Business of any Company to secure payment of worker’s
compensation or to participate in any fund in connection with worker’s
compensation, unemployment insurance or other social security, old age pension
or public liability obligations; (d) surety, appeal, indemnity, performance or
other similar bonds required in the Ordinary Course of Business of any Company;
(e) Liens, mortgages or security interests securing purchase money obligations
(where the purchase money obligation is not undertaken in contravention of the
terms of the Loan Documents), provided that any such Lien, mortgage or security
interest does not encumber any property other than the property acquired in such
purchase money transaction, the Indebtedness incurred in connection therewith
does not exceed 100% of the purchase price of the asset(s) being acquired and
the aggregate Indebtedness permitted under this clause (e) shall not exceed Five
Hundred Thousand Dollars ($500,000) during any fiscal year of Emtec; (f) Liens,
mortgages, security interests or other encumbrances securing the Senior Debt;
(g) inchoate and unperfected mechanics, bankers, carriers, landlords,
warehousemen, laborers and materialmen Liens arising in the Ordinary Course of
Business of any Company that are not yet due and payable or which are being
contested in good faith and for which adequate reserves have been established;
(h) Liens, mortgages or security interests securing any Company’s property as
expressly set forth as to the approximate amount as of the date hereof, identity
of the creditor and the security interest or other collateral therefor, all as
listed on Schedule 4.21 hereto; (i) Liens on assets (other than inventory or
receivables) of Persons which become Subsidiaries after the date of this
Agreement acquired in connection with a transaction permitted under Section
9.11, provided that: (1) such Liens existed at the time the respective Persons
became a Subsidiary and were not created in anticipation thereof, (2) any such
Lien does not by its terms cover any property or assets after the time such
Person becomes a Subsidiary which were not covered immediately prior thereto,
and (3) the applicable Company has complied with the terms of Section 8.15; (j)
leases for equipment or otherwise and associated security interests securing the
subject(s) of such leases in the Ordinary Course of Business; and (k) judgment
Liens that do not constitute an Event of Default hereunder.
 
 
-9-

--------------------------------------------------------------------------------

 
 
“Permitted Foreign Subsidiary” means each individually and “Permitted Emtec
Canada Foreign Subsidiaries” means collectively, MauritiusCo, Emtec India,
Covelix India, Emtec Canada and any other Foreign Subsidiary hereafter created,
formed or acquired by any Company or any Subsidiary thereof in accordance with
Section 9.1(d).
 
“Permitted Transferee” means:  (i) Dinesh R. Desai or the managing member of
DARR, and any corporation, partnership or other entity that is an Affiliate of
any of the foregoing persons in this clause (i) (collectively, “DARR
Affiliates”) (ii) any present or former managing director, director, trustee or
other fiduciary, general partner, limited partner, member, officer or employee
of DARR or any DARR Affiliate, or any spouse or lineal descendant (natural or
adopted), sibling or parent of any of the foregoing persons in this clause (ii),
any heir, executor, administrator, testamentary trustee, legatee or beneficiary
of any of the foregoing persons described in this clause (ii), or any personal
representative upon the death, disability or incompetency of any of the
foregoing persons described in this clause (ii) for the purpose of the
protection and management of the assets of such person (collectively, “DARR
Associates”), and (iii) any trust, the beneficiaries of which, or any charitable
trust, the grantor of which, or any corporation, limited liability company,
partnership or other business entity, the stockholders, members or general and
limited partners of which, include only DARR, DARR Affiliates, or DARR
Associates.
 
“Person” means an individual, corporation, partnership, joint venture,
association, trust, or other entity or organization.
 
“PNC Intercreditor Agreement” has the meaning set forth in Section 6.1(l)
hereof.
 
“Prepayment Premium” has the meaning set forth in Section 2.8 hereof.
 
“Pro Forma Adjusted EBITDA” means for the applicable period for Emtec and its
Subsidiaries on a consolidated basis , the sum of Emtec’s and its Subsidiaries’
net income, plus (1) interest expense, (2) tax expense (as determined in
accordance with GAAP), (3) non-cash stock based compensation, the mark to market
expenses for any Warrant, or any other mark to market expenses which are
non-cash, (4) depreciation and amortization, plus: (i) those addbacks set forth
on Schedule 1.1A hereto (which addbacks shall not exceed the actual final
amounts paid), (ii) those addbacks related to Project Fitness set forth on the
No Default/Compliance Certificate delivered by Emtec for the applicable period,
and approved by the Investors in their sole discretion (which addbacks shall not
exceed the final amounts paid); and (iii) those addbacks approved by the
Investors in their sole discretion (which addbacks shall not exceed the actual
final amounts paid), (5) any restructuring charges in accordance with GAAP, (6)
any fees or expenses paid to lenders that are nonrecurring in nature, and (7)
any goodwill write downs; provided, that the above calculation shall be deemed
to include the trailing twelve months or the results of operations of all
Subsidiaries acquired by Emtec or any of its Subsidiaries during the twelve
month period prior to the Closing Date (including without limitation, Gnuco).
 
 
-10-

--------------------------------------------------------------------------------

 
 
“Project Fitness” means the Companies’ 2011 restructuring plan.
 
“Real Property” means, collectively, all real property owned by any Company or
in which any Company has a leasehold interest and all real property hereafter
acquired by any Company in fee or by means of a leasehold interest, including
all real property on which any Company’s Business is now conducted, together
with all goods located on any such real property that are or may become
“fixtures” under the law of the jurisdiction in which such real property is
located.
 
“Sarbanes-Oxley Act” has the meaning set forth in Section 4.42 hereof.
 
“SBA” has the meaning set forth in Section 4.25 hereof.
 
“SBA Act” has the meaning set forth in Section 4.25 hereof.
 
“SEC” has the meaning set forth in Section 4.42 hereof.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the Amended and Restated Security Agreement delivered
to the Collateral Agent under Article 6 hereof by the Companies in favor of
Collateral Agent, for the benefit of the Investors, in form and substance
acceptable to Collateral Agent.
 
“Security Document” means individually and “Security Documents” means
collectively, any or all of (i) this Agreement, (ii) the IP Security Agreements,
(iii) the Security Agreement, (iv) the Gnuco Collateral Assignment of
Undertakings, (v) any landlord or bailee waivers reasonably required by
Collateral Agent under the terms of the Security Agreement, (vi) any additional
documents required by Collateral Agent under Section 8.17 hereof, (vii) the
ancillary documents relating to the documents set forth in prior clauses (i) –
(vi), and (viii) all extensions, renewals, amendments, substitutions or
replacements to any of the foregoing.
 
 
-11-

--------------------------------------------------------------------------------

 
 
“Senior Agent” means PNC Bank, National Association, as agent for the Senior
Lenders under the terms of the Senior Loan Agreement.
 
“Senior Debt” means Indebtedness incurred by the Companies under the terms of
the Senior Loan Agreement, all of which includes any amount owed under any
Interest Rate Protection Agreement entered into with respect thereto and which
is subject to the terms of the PNC Intercreditor Agreement.
 
“Senior Lenders” means the lenders party to the Senior Loan Agreement.
 
“Senior Loan Agreement” means the Revolving Credit and Security Agreement among
the Companies, the lenders party thereto, and PNC Bank, National Association, as
agent, as it may be amended, restated or modified from time to time as permitted
under the terms of the PNC Intercreditor Agreement.
 
“Software” means (i) all software programs, including all versions of source
code, object code, assembly language, compiler language, machine code, and all
other computer instructions, code, and languages embodied in computer software
of any nature whatsoever and whether for use in or in conjunction with a
mainframe computer, personal computer (desk top, lap top or hand held), personal
digital assistant (PDA) or any other programmable hardware or device; computer
systems, computer hardware, network infrastructure and related equipment, and
all error corrections updates, upgrades, enhancements, translations,
modifications, adaptations, further developments, derivative works, and other
changes or functionality additions, of any kind to any of the foregoing; (ii)
all designs and design documents (whether detailed or not), technical summaries,
and documentation (including flow charts, logic diagrams, white papers, manuals,
guides and specifications) with respect to such software described in the
preceding clause; and (iii) all firmware and middleware associated with any of
the foregoing in subparts (i) and (ii) hereof.
 
“Solvent” means, with respect to any Person, that (i) the fair value of all of
such Person’s properties and assets is in excess of the total amount of its
Indebtedness; (ii) it is able to pay its debts as they mature; (iii) it does not
have unreasonably small capital for the business in which it is engaged or for
any business or transaction in which it is about to engage; and (iv) it is not
“insolvent” as such term is defined in Section 101(31) of Title 11 of the United
States Code, 11 U.S.C.  Section 101, et seq.
 
“Subordinated Loans” has the meaning set forth in the Background section hereof.
 
“Subsidiary” means any corporation, partnership, limited liability company or
entity of which any Company owns or holds, directly or indirectly, a greater
than 50% voting or economic interest, if any.
 
“Tax” and “Taxes” means any tax (including any income tax, franchise tax,
capital gains tax, estimated tax, gross receipts tax, value added tax, surtax,
excise tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax,
property tax, business tax, occupation tax, inventory tax, occupancy tax,
withholding tax or payroll tax), levy, assessment, tariff, impost, imposition,
toll, duty (including any customs duty), deficiency or fee, and any related
charge or amount (including any fine, penalty or interest), imposed, assessed or
collected by or under the authority of any Governmental Authority.
 
 
-12-

--------------------------------------------------------------------------------

 
 
“Total Funded Senior Debt” means, for Emtec and its consolidated Subsidiaries,
the sum of all:  (i) Senior Debt, (ii) Indebtedness under the Notes and (iii)
retention bonuses owed under the terms of acquisition agreements (including
without limitation the Gnuco Acquisition Agreement) and related documents, minus
cash.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.
 
“Trademark License” means any agreement, written or oral, providing for the
grant by or to any Person of any right to use any Trademark.
 
“Trade Secrets” means all common law and statutory trade secrets and all other
confidential information or other non-public information, whether or not reduced
to a writing or other tangible form including, without limitation, patterns,
designs, plans, product road maps, specifications, compilations, programs,
devices, schematics, technology, methods, inventions, discoveries, improvements,
concepts, ideas, drawings, analytics, techniques, processes and procedures,
working notes and memos, market studies, consultant reports, know-how, research,
customer lists, marketing, distribution and sales methods and systems, formulae,
technical and laboratory data, competitive samples, and engineering prototypes
and all similar information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or referring in any way to such Trade Secret, and all licenses to any of the
foregoing, in any country or other geographic area in the world.
 
“Transfer” means the sale, assignment, lease, transfer, mortgaging, encumbering
or other disposition, whether voluntary or involuntary, and whether or not
consideration is received therefor.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
Commonwealth of Pennsylvania.
 
“Unfunded Capital Expenditure” means capital expenditures not funded by
borrowing or from a source other than the Companies.
 
“Warrant” means individually and “Warrants” means collectively the warrants for
the Capital Stock of Emtec issued in favor of each of the Investors,
substantially in the forms attached hereto as Exhibit C.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 1.2.                           Interpretation.  Each reference herein to
a particular Person shall include a reference to such Person’s successors and
permitted assigns.  A reference to any document or agreement shall include such
document or agreement as amended, restated, modified or supplemented from time
to time in accordance with its terms.  A reference to any law, rule, regulation
or statute includes any amendment or modification thereto.  A reference to the
knowledge or awareness of a Company shall mean the actual knowledge of Key
Management after reasonable inquiry by those individuals.  The words “herein”
“hereof,” “hereunder,” “hereto,” and words of like import shall refer to this
Agreement as a whole and not any particular article, section or subdivision of
this Agreement.  A reference to an Article, Section, Exhibit or Appendix is a
reference to the Article, Section, Exhibit or Appendix of this Agreement unless
otherwise indicated.  The Exhibits and Schedules hereto shall be deemed as fully
a part of this Agreement as if set forth herein in full.  The headings in this
Agreement are inserted for convenience of reference only and shall not affect
the interpretation of this Agreement.  In this Agreement, the singular includes
the plural and the plural includes the singular, pronouns stated in the neuter
gender shall include the masculine, the feminine and the neuter, and the words
“including,” “include” and “includes” shall be deemed to be followed by the
words “without limitation.”  Terms defined in the UCC but not otherwise defined
herein shall have the meanings assigned to them in the UCC.
 
ARTICLE 2
Subordinated Loan
 
Section 2.1.                           The Peachtree Subordinated Loan.  Subject
to the provisions of this Agreement, and relying upon the representations and
warranties herein set forth as and when made or deemed to be made, Peachtree
will advance the principal amount of the Peachtree Subordinated Loan to the
Companies upon the satisfaction of the applicable conditions set forth in
Section 6.1.
 
Section 2.2.                           Notes.  The indebtedness of the Companies
to the Investors for the Subordinated Loans shall be evidenced by Notes to the
Investors in the original principal amounts of their Subordinated Loans.  Each
Note shall mature on August 15, 2016 (the “Maturity Date”).  Each Note shall be
subordinated to the Senior Debt pursuant to the terms of the PNC Intercreditor
Agreement.
 
Section 2.3.                           Payments of Interest and Principal.  Each
Note shall bear interest on the outstanding amounts owed thereunder, computed on
the basis of a 360-day year for the actual number of days elapsed, and shall be
payable in accordance with the following:
 
(a)               Regular Interest.  Interest shall accrue on the outstanding
principal amount of each Note at a rate equal to twelve percent (12%) per annum,
subject to Section 2.4.  The Companies shall pay unpaid interest accruing under
this Section 2.3(a) on the last Business Day of every fiscal quarter beginning
with February 28, 2012.
 
(b)               PIK Interest.  Additional interest shall accrue on the
outstanding principal amount of each Note at a rate equal to two percent (2%)
per annum.  Interest accrued under this Section 2.3(b) shall, at the Companies’
option, be paid in cash or added to the principal amount then outstanding
hereunder on the last Business Day of every fiscal quarter beginning with
February 28, 2012.
 
(c)               [Intentionally Omitted].
 
 
-14-

--------------------------------------------------------------------------------

 
 
(d)               All remaining amounts owed under the Notes shall be due and
payable on the Maturity Date, unless due sooner in accordance with Section 11.1.
 
Section 2.4.                           Default and Remedies.  In the event of
the occurrence and continuance of any of the Events of Default described in
Article 10 of this Agreement or described in Section 2 of the Notes, the
Investors and Collateral Agent shall be entitled to the remedies set forth in
Article 11 of this Agreement and Section 2 of the Notes.
 
Section 2.5.                           Payments.  All payments of principal,
interest, fees and other amounts due under the Notes shall be made by the
Companies to the Investors in lawful money of the United States of America, by
check or wire transfer (according to the wiring instructions set forth at
Schedule 2.5) of immediately available funds before 5:00 p.m. on the Business
Day on which any such amount is due at the office of any Investor or such other
office or by such other means as any Investor shall direct in a written notice
delivered to Emtec in accordance with the terms of Article 12.
 
Section 2.6.                           Optional Prepayments.  Upon five (5)
Business Days’ prior written notice to any Investor, the Company may elect to
prepay, in whole or in part, the outstanding amount of principal under any Note,
together with all accrued and unpaid interest on the principal amount prepaid to
the date of prepayment, as well as all of the other monetary obligations or
Company Liabilities that are payable with respect to any Note; provided,
however, that any such prepayment must be accompanied by the applicable
Prepayment Premium, if any, computed pursuant to Section 2.8
hereof.  Notwithstanding the above, a Prepayment Premium shall not be applicable
if any prepayment is made from the proceeds of a Mandatory Prepayment Event due
to an Act of Dissolution as provided in Section 2.7(b).
 
Section 2.7.                           Mandatory Prepayments.  The Notes,
including the outstanding principal balance thereof, any accrued and unpaid
interest thereon (and the appropriate Prepayment Premium, if any, computed
pursuant to Section 2.8 hereof with respect to a Change of Control), and all
other Companies Liabilities shall be immediately due and payable if any of the
following events occur (each, a “Mandatory Prepayment Event”):
 
(a)               the occurrence of a Change of Control; or
 
(b)               the occurrence of an Act of Dissolution of a Company.
 
Emtec shall deliver to each Investor notice; (x) at least thirty (30) days prior
to the occurrence of a Mandatory Prepayment Event of which Emtec is aware, or
(y) if Emtec has no knowledge of the occurrence of a Mandatory Prepayment Event,
promptly upon becoming aware of such Mandatory Prepayment Event, which such
notice shall describe the Mandatory Prepayment Event in detail.
 
Section 2.8.                           Prepayment Premium.  Any prepayment made
by the Companies pursuant to Section 2.6 or Section 2.7(a) prior to the fourth
(4th) anniversary of the Closing Date is subject to the following schedule of
prepayment premiums which such premiums shall be paid in full by the Companies
at the time of any such prepayment (the “Prepayment Premium”):
 
Prepayment made on or
After:
Premium
   
the Closing Date, but before August 15, 2012
Premium equal to 4% of the outstanding principal amount of the Subordinated Loan
being repaid
   
August 15, 2012, but before August 15, 2013
Premium equal to 3% of the outstanding principal amount of the Subordinated Loan
being repaid
   
August 15, 2013, but before August 15, 2014
Premium equal to 2% of the outstanding principal amount of the Subordinated Loan
being repaid
   
August 15, 2014, but before August 15, 2015
Premium equal to 1% of the outstanding principal amount of the Subordinated Loan
being repaid

 
 
-15-

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the foregoing, prepayments: (i) made with the proceeds of the
life insurance policy required under the terms of Section 8.12 and (ii) of
interest added to the principal amount outstanding hereunder under the terms of
Section 2.3(b) hereof, shall not be subject to this prepayment premium.
 
Section 2.9.                           Joint and Several Obligations.  The
obligations of the Companies hereunder shall be joint and several.
 
Section 2.10.                           Lead Company.  Each Company hereby
designates Emtec as that Company’s agent to:  (i) obtain the Subordinated Loan
hereunder, the proceeds of which shall be available to each Company for those
uses as those set forth in Section 4.27, (ii) give and receive notices, (iii)
deliver certificates and demands, and (iv) apply for waivers and consents.


 
ARTICLE 3
[Intentionally Omitted]
 
ARTICLE 4
Representations and Warranties of the Company
 
Each Company hereby represents and warrants to each Investor and the Collateral
Agent, as of the date hereof, as follows:
 
Section 4.1.                           Organization.  Each Company is a
corporation or limited liability company, duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was organized and has all requisite power and authority to own and
lease its properties, to carry on its business as presently conducted and as
presently proposed to be conducted and to enter into and to carry out the
transactions contemplated under this Agreement and the other Loan Documents to
which it is a party.  Each Company is qualified and in good standing as a
foreign corporation or limited liability company in all such other
jurisdictions, if any, in which the conduct of its Business as presently
conducted or as presently proposed to be conducted or its present ownership,
leasing or operation of property requires such qualification, and in which the
failure to be so qualified would be likely to result in a Material Adverse
Effect.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Section 4.2.                           Authorization of this Agreement.  Each
Company has all necessary corporate or limited liability company power to enter
into the Loan Documents to which it is a party, to issue and deliver the Notes,
and to carry out all of the transactions contemplated hereby or thereby.  The
execution, delivery and performance by each Company of this Agreement and the
other Loan Documents to which it is a party have been duly authorized by all
requisite corporate or limited liability company action by each Company; and
such Loan Documents have been duly executed and delivered by each Company.  The
officer(s) executing this Agreement and the other Loan Documents are duly
authorized to act on behalf of each Company.
 
Section 4.3.                           Validity and Binding Effect.  This
Agreement and the other Loan Documents are the valid and legally binding
obligations of each Company, enforceable in accordance with their respective
terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors rights
and to general equity principles.
 
Section 4.4.                           Capitalization.
 
(a)               The authorized capital for each Company as of the Closing Date
is set forth on Schedule 4.4(a).
 
(b)               Except as set forth on Schedule 4.4(b), no subscription,
warrant, option or other right or commitment to purchase or acquire from any
Company any Capital Stock of any Company, or any other securities of any
Company, is authorized or outstanding, as of the Closing Date.
 
(c)               To the Companies’ knowledge, there are no sale agreements,
pledges, proxies, voting agreements, voting trusts, powers of attorney or other
agreements or instruments binding upon the Companies’ shareholders with respect
to beneficial and record ownership of, or voting rights with respect to, the
Companies’ equity securities as of the Closing Date.
 
Section 4.5.                           Subsidiaries; Equity Investments.  As of
the Closing Date, no Company owns, and no Subsidiary of a Company owns, nor has
it owned in the last five (5) years, any Capital Stock or other proprietary
interest, directly or indirectly, in any corporation, association, trust,
partnership, limited liability company, joint venture or other entity, other
than as set forth on Schedule 4.5.  Schedule 4.5 also includes, as of the
Closing Date, each Company’s and each Subsidiary’s ownership interest in any
such entities.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 4.6.                           Material Contracts, Leases, Agreements
and Other Commitments.
 
(a)               Except for agreements, contracts, plans, leases, arrangements
or commitments disclosed on Schedule 4.6 (each, a “Material Contract”) no
Company is a party to or subject to:
 
(i)           any agreement for the provision of products or services to any
Company by any supplier or vendor for consideration greater than $1,000,000 in
any fiscal year;
 
(ii)           any agreement for the provision of products or services by any
Company to any customer for consideration greater than $1,000,000 in any fiscal
year;
 
(iii)           any agreement that cannot be terminated or cancelled by any
Company without the payment of a penalty or other cost of less than $500,000;
 
(iv)           any agreement that involves any partnership, joint venture or
other similar arrangement;
 
(v)           any agreement that restricts any Company from engaging in or
competing in any line of business or with any Person or in any geographic area;
 
(vi)           any agreement that involves any material Intellectual Property
used, owned or licensed by any Company, other than licenses entered into in the
Ordinary Course of Business with respect to “off-the-shelf” Software;
 
(vii)           any agreement that:  (A) any Person directly or indirectly
owning, controlling or holding the power to vote 5% or more of the outstanding
voting securities of any Company or any Affiliate of any Company, (B) any Person
5% or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held with power to vote by any Company or any Affiliate of
any Company, or (C) any director, corporate officer, or Key Management of any
Company or any Affiliates or any “associates” or members of the “immediate
family” (as such terms are respectively defined in Rule 12b-2 and Rule 16a-1 of
the Exchange Act) of any such director, corporate officer, or Key Management;
 
(viii)           any agreement that relates to Indebtedness of any Company with
a principal amount in excess of $500,000; or
 
(ix)           any agreement that creates a Lien on any of the Real Property
relating to Indebtedness in excess of $500,000.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)               True and complete copies of each of the Material Contracts
have been provided or made available to the Investors prior to the date
hereof.  Each Material Contract is in full force and effect and is a valid and
binding agreement (assuming due authorization and execution by all parties
thereto other than any Company) of each Company, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally.  No Company,
nor any other party thereto is in default or breach in any material respect
under the terms of any such Material Contract, and, no event or circumstance has
occurred that, with notice or lapse of time or both, would constitute, or would
reasonably be expected to constitute, a Material Adverse Effect.  Except as set
forth on Schedule 4.6(b), no Company is engaged in a dispute with another party
with respect to any Material Contract.  No Company has assigned or encumbered
any of its rights, title or interest in or under any of the Material Contracts
or agreed to any oral modifications of any of the provisions of any of the
Material Contracts other than Liens granted therein in favor of the Investors or
Senior Lenders or Senior Agent and other Permitted Encumbrances.
 
Section 4.7.                           Breach.  No Company is in violation or
breach of any of the terms, conditions or provisions of its articles or
certificate of incorporation or certificate of formation, as applicable, or its
bylaws or limited liability company agreement, as applicable.  No Company is in
violation or breach of any court order, judgment, arbitration award, or decree
to which it is a party or by which it is bound, which violation or breach would
be likely to result in a Material Adverse Effect.
 
Section 4.8.                           Employees, Officers, and Directors.  
 
(a)               A current list of the names of all of the corporate or company
officers, Key Management and the members of the board of directors or managers,
of each Company, as applicable, is attached hereto as Schedule 4.8(a).
 
(b)               Except as described on Schedule 4.8(b), no Company has entered
into any agreement or transaction with any of its employees, officers,
executives, Key Management or directors that involves aggregate consideration
payable by or to such Company equal to at least $250,000 in any fiscal year.
 
(c)               No officer, executive or Key Management of any Company has
advised such Company in writing that he or she intends to terminate employment
with such Company.  Each Company has complied with all applicable Laws relating
to the employment of labor, including provisions relating to wages, hours, equal
opportunity, collective bargaining and the payment of Social Security and other
employment Taxes, except where such non-compliance would not reasonably be
likely to result in a Material Adverse Effect.
 
(d)               Except as set forth on Schedule 4.8(d) or as would not
reasonably be likely to result in a Material Adverse Effect:
 
(i)           To the Companies’ knowledge, no third party has claimed or has
reason to claim that any person employed by any Company has (i) violated or may
be violating any of the terms or conditions of his or her employment,
non-competition or non-disclosure agreement with such third party, (ii)
disclosed to such Company or may be disclosing to such Company or utilized or
may be utilizing on such Company’s behalf any trade secret or proprietary
information or documentation of such third party or (iii) interfered or may be
interfering in the employment relationship between such third party and any of
its present or former employees, and no third party has requested information
from such Company which suggests that such a claim might be contemplated.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(ii)           To the Companies’ knowledge, no employee of any Company has (i)
violated or may be violating any of the terms or conditions of his or her
employment, non-competition or non-disclosure agreement with such Company, (ii)
disclosed to such Company or may be disclosing to such Company or utilized or
may be utilizing on such Company’s behalf any Trade Secret or proprietary
information or documentation of any third party or (iii) interfered or may be
interfering in the employment relationship between such Company and any of its
present employees.
 
(iii)           To the Companies’ knowledge, no Person currently or formerly
employed by any Company has employed any Trade Secret or any information or
documentation proprietary to such Company other than on behalf of such Company,
and to the Companies’ knowledge, no Person currently or formerly employed by any
Company has violated any confidential relationship which such Person may have
had with such Company or any third party, in connection with the development,
manufacture or sale of any product or proposed product or the development or
sale of any service or proposed service of such Company.
 
(iv)           To the Companies’ knowledge, none of the execution or delivery of
this Agreement, or the carrying on of the Business of any Company by an officer,
director or key employee of any Company, or the conduct or proposed conduct of
Business, will conflict with or result in a breach of the terms, conditions or
provisions of or constitute a default under any contract, covenant or instrument
under which any such person is obligated.
 
Section 4.9.                           Compliance with Laws; Permits.  Each
Company is in compliance, in all material respects (i) with all existing
requirements of applicable Law, and (ii) all existing requirements of all
governmental bodies or agencies having jurisdiction over it which are applicable
to it and its Business, including, without limitation, all environmental laws,
securities laws and labor and employment laws.  Each Company has all material
permits, licenses and other authority necessary to the conduct of its business
as presently constituted and conducted, and all such permits, licenses and other
authorities are in full force and effect and valid.
 
Section 4.10.                           Conflict with Documents.  Neither the
execution, delivery and performance of this Agreement nor any other Loan
Document to which it is a party by each Company, nor the consummation of the
transactions contemplated by this Agreement, either immediately or with the
passage of time or the giving of notice or both, will:
 
(a)               conflict with or cause a breach or default under any of the
terms, conditions or provisions of, result in a termination or modification of,
or cause any acceleration of any obligation of any Company under any contract,
lease, indenture, mortgage, or other agreement or instrument to which it is
bound or by which any of its properties or assets may be affected;
 
(b)               conflict with the provisions of the Company’s articles or
certificate of incorporation or certificate of formation, as applicable, or its
bylaws or limited liability company agreement, as applicable, or any Law to
which any Company, or any of its properties or assets are subject; or
 
 
-20-

--------------------------------------------------------------------------------

 
 
(c)               result in the creation or imposition of any Lien against any
Company, or any Company’s properties or assets other than those Liens in favor
of the Investor contemplated under this Agreement and the Permitted
Encumbrances.
 
Section 4.11.                           Financial Statements.  The following
have been provided or made available to the Investor prior to the date hereof:
(i) the annual audited financial statements of Emtec as of August 31, 2010
(including the notes thereto, if any) together with the report thereon, if any,
of Emtec’s independent accountants (the “Audited Financial Statements”); and
(ii) the internally prepared financial statements of Emtec for the twelve month
period ending August 31, 2011 and two month period ending October 31, 2011 (the
“Internally Prepared Financial Statements, collectively with the Audited
Financial Statements, the “Financial Statements”).  The books and records of the
Companies fairly reflect their business and the results of their operations in
all material respects, and the Financial Statements fairly present the financial
condition and results of operations of Emtec and its consolidated Subsidiaries
as of the respective dates thereof and for the periods therein referred to in
all material respects, all in accordance with GAAP and Emtec’s historical
accounting practices and principles applied on a consistent basis, subject, in
the case of Financial Statements for interim periods, to normal recurring
year-end adjustments (the effect of which will not, individually or in the
aggregate, be material) and the absence of notes (which, if presented, would not
differ materially from those included in the Financial Statements).  To the
knowledge of the Companies, no event has occurred, and nothing has come to the
attention of the Companies since the date of the Financial Statements, that
would indicate that such Financial Statements do not fairly present in all
material respects the Companies financial position at such dates and the results
of its operations and the financial condition for the period therein specified.
 
Section 4.12.                           No Undisclosed or Contingent
Liabilities.  Except as set forth in Schedule 4.12, the Companies have no
Liabilities required to be disclosed in a balance sheet prepared in accordance
with GAAP other than (a) those reflected or reserved against in the Financial
Statements, and (b) those trade liabilities incurred in the Ordinary Course of
Business since the date of the Internally Prepared Financial Statements,
including any obligations arising under any Contracts, which, neither
individually nor in the aggregate, are material.
 
Section 4.13.                           Solvency.  The Companies are Solvent
prior to the Closing Date.  Upon the completion of the transactions contemplated
in this Agreement, the Companies will be Solvent.  The Companies reasonably
believes that they will remain Solvent, giving effect to the Company Liabilities
incurred in connection with the transactions contemplated by this Agreement, as
long as any of the Company Liabilities remain outstanding or the Companies
obligated to the Investor in any other manner whatsoever.  Giving effect to the
Subordinated Loans, as of the Closing Date, the Companies have sufficient
capital to carry on their business and transactions as now conducted and as
planned to be conducted in the future.
 
Section 4.14.                           Taxes.
 
(a)               All material federal, state, local and foreign returns and
reports relating to Taxes (as defined below), or extensions relating thereto,
required to be filed by or with respect to the Companies have been timely and
properly filed with the appropriate governmental authorities in all
jurisdictions in which such returns and reports are required to be filed, and
all such returns and reports are correct and complete in all material respects.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(b)               All material federal, state, local and foreign income, ad
valorem, profits, franchise, sales, use, payroll, premium, occupancy, gross
receipts, capital levy, property, severance, excise, withholding, customs
duties, unemployment, transfer, license, employment, stamp, registration,
disability, estimated, Capital Stock, windfall, environmental (including taxes
under Section 59A of the Internal Revenue Code of 1986, as amended (the “Code”))
and other taxes, including interest, additions to tax and penalties (for
purposes of this Section 4.14 only, collectively, “Taxes”) payable by the
Companies with respect to taxable periods ending on or prior to, and the portion
of any interim period up to, the date hereof have been fully and timely paid or,
in the case of Taxes not yet due, fully provided for on the Internally Prepared
Financial Statements or, in the case of Taxes accruing after the date of such
financial statement, on the books of account of the Companies; and there are no
levies, liens, or other encumbrances relating to Taxes existing or pending, or
to the knowledge of the Companies, threatened with respect to any asset of any
Company.
 
(c)               No Company is a party to any tax sharing agreement or tax
indemnification agreement.
 
Section 4.15.                           Litigation.  Except as set forth in
Schedule 4.15, there are no pending or, to the knowledge of any Company,
threatened suits, legal or administrative proceedings, inquiries, claims or
governmental investigations against or with respect to any Company, or any of
its managers, directors or officers, or the properties or assets of any
Company.  To the knowledge of the Companies, there is no basis or grounds for
any such suit, action, claim, investigation or proceeding.
 
Section 4.16.                           Orders; Decrees; Judgments.  Except as
set forth in Schedule 4.16, there are no outstanding orders, judgments, writs,
injunctions or decrees of any court, Government Authority or arbitration or
mediation panel or tribunal against any Company, any of the Collateral or any of
the other properties, assets or business of any Company.
 
Section 4.17.                           Intellectual Property.  Each Company, to
its knowledge, owns or has the right to use all Intellectual Property used in
the conduct of its business as currently constituted and conducted.  No Company
has any pending unresolved written claim, demand or offer of license, or is
party to any proceeding or suit alleging any conflict with, or infringement of,
the asserted rights of others with respect to any Intellectual Property and no
Company has any knowledge of any basis therefor.
 
Section 4.18.                           [Intentionally Omitted]
 
Section 4.19.                           Insurance.  Each Company maintains and
has the insurance coverage provided under the insurance policies listed on
Schedule 4.19.  All such insurance policies are in full force and effect and no
Company is in default of any provision thereof.  No Company has received written
notice from any issuer of any such insurance policies of its intention to cancel
or refusal to renew any policy issued by it.  The hazards insured against by
such policies and the amounts thereof are consistent with prudent business
judgment, applicable to companies similarly situated to the Companies.  The
Companies have made available to the Investors and Collateral Agent accurate and
complete copies of the insurance binders or policies for all of the insurance
listed in Schedule 4.19.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 4.20.                           Governmental Consent.  Except for the
filing of financing statements at the necessary jurisdictions, no permit,
consent, approval or authorization of, or filing with, any governmental
regulatory authority or agency is required of any Company in connection with the
execution, delivery and performance by the Companies of the Loan Documents, or
the consummation by the Companies of the transactions contemplated thereby.
 
Section 4.21.                           Title to Assets.  Except as set forth on
Schedule 4.21, each Company has good and marketable title to all of the assets
owned by it, and a valid leasehold interest in all assets leased by it, free and
clear of all Liens, except for Permitted Encumbrances.  All equipment, furniture
and fixtures, and other tangible personal property of each Company necessary for
the material operations in the foreseeable future of such Company is in
reasonable operating condition and repair (ordinary wear and tear excepted) and
is adequate for the conduct of the Business, consistent with past practices.
 
Section 4.22.                           Title to Properties; Location of
Properties; Places of Business.  Each Company has good and insurable title to or
valid leasehold interests in, all its real properties, free and clear of all
Liens other than Permitted Encumbrances. The locations of the owned and leased
real property of each Company is set forth on Schedule 4.22.   The chief
executive office of each Company is set forth on Schedule 4.22.  All billings
for the supply of goods and services by each Company are made from, and require
payment to be made to, its chief executive office, as indicated on Schedule
4.22.  Except as set forth on Schedule 4.22, no Company has, during the five
years preceding the date of this Agreement, been known as or used any other
corporate, trade or fictitious name, nor acquired all or substantially all of
the assets, or Capital Stock of any other Person.  Except as set forth on
Schedule 4.22, no Company has, during the five years preceding the date of this
Agreement, had a business location at any other address.
 
Section 4.23.                           Conflicting Interests.  Except as set
forth on Schedule 4.23, neither any Key Management, director, corporate officer,
or any relative or Affiliate of any Key Management, director or corporate
officer, nor, to the knowledge of any Company, any employee or shareholder of
any Company or any relative or Affiliate of any of such employees or
shareholders, (a) has any pecuniary interest in any supplier or customer of any
Company or in any other business enterprise with which any Company conducts
material business or with which any Company is in competition, or (b) is
indebted to any Company for money borrowed.
 
Section 4.24.                           Absence of Certain Changes and
Events.  Except as set forth in Schedule 4.24, since August 31, 2010, each
Company has conducted its Business only in the Ordinary Course of Business and
there has not been any Material Adverse Effect or event, condition or
contingency that is likely to result in a Material Adverse Effect.
 
Section 4.25.                           SBA Forms and Representations.  Attached
hereto as Schedule 4.25(a), Schedule 4.25(b) and Schedule 4.25(c), are accurate
and complete copies of the Size Status Declaration (SBA Form 480), the Assurance
of Compliance for Non-Discrimination (SBA Form 652), and the Portfolio Financing
Report (SBA Form 1031) executed by Emtec.  Each of the representations,
statements and certifications made in each of such SBA forms is accurate and
complete and does not fail to state a material fact necessary to make such
representations, statements and certifications not misleading.  Emtec is a
“small business concern” as defined in the Small Business Investment Act of
1958, as amended (the “SBA Act”), and the rules and regulations of the U.S.
Small Business Administration (the “SBA”) issued or promulgated
thereunder.  There exists no agreement, expressed or implied, and no condition,
statement of facts or relationship between Emtec and any other entity or
entities which would prevent it from qualifying as a “small business concern”
under the SBA Act.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 4.26.                           Investment Company Act Representations. 
Emtec  is not, and Emtec does not intend to become, an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended (the
“1940 Act”), and no Company is, and to the Companies’ knowledge, none of the
Companies’ officers, directors, members, partners or controlling persons is
either an “associate” of the Investor, as such terms are defined in
Section 107.50 of the amended regulations promulgated under the SBA Act, or an
“affiliated person” of the Investor, as such term is defined in Section 2(a)(3)
of the 1940 Act.
 
Section 4.27.                           Use of Proceeds.  The amounts borrowed
pursuant to the Peachtree Subordinated Loan shall be used:  (i) to paydown
existing Indebtedness and (ii) to fund transaction costs.  No Company is engaged
in the business of extending credit for the purpose of purchasing or carrying
any “margin stock” or “margin security” (within the meaning of Regulations T or
X issued by the Board of Governors of the Federal Reserve System), and no
proceeds of the Subordinated Loans will be used to purchase or carry any margin
stock or margin security or to extend credit to others for the purpose of
purchasing or carrying any margin stock or margin security.  If requested by any
Investor, each Company will furnish to such Investor a statement to the
foregoing effect in conformity with the requirements of FR Form U-l referred to
in said Regulation U.  No part of the proceeds of any Subordinated Loan
hereunder will be used for any purpose which violates, or which is inconsistent
with, the provisions of either of Regulations T or X.
 
Section 4.28.                           Employee Benefits.   Except as disclosed
on Schedule 4.28, with respect to each Employee Plan:  (i) each Employee Plan
has been administered in compliance with its terms, and in compliance with the
applicable provisions of ERISA, the Code and all other applicable Laws, except
where such non-compliance would not reasonably be likely to result in a Material
Adverse Effect; and (ii) there is no circumstance or event that would reasonably
be expected to cause the imposition on any Company of any material liability,
penalty or tax under ERISA or the Code with respect to any Employee
Plan.  Neither the Company nor any ERISA Affiliate participates in or has any
liability, including contingent liability, to, (i) any “employee pension benefit
plan” (within the meaning of Section 3(2) of ERISA) that is subject to the
provisions of Title IV of ERISA or (ii) any Multiemployer Plan.  No Employee
Plan provides, or reflects or represents any liability to provide medical
benefits, whether or not insured, with respect to any former or current
employee, or any spouse or dependent of any such employee, beyond the employee’s
retirement or other termination of employment with the Company or any of its
ERISA Affiliates other than coverage required by Part 6 of Title I of ERISA or
Section 4980B of the Code or any similar state law (including any such coverage
that any Company has agreed to provide at its expense (in whole or in part)).
 
 
-24-

--------------------------------------------------------------------------------

 
 
Section 4.29.                           Collective Bargaining.  Except as
disclosed on Schedule 4.29, no Company is, and immediately after the Closing
Date no Company will be, a party to or subject to any collective bargaining
agreements or union contracts.  There are no labor disputes pending or, to the
knowledge of the Companies, threatened against any Company, on the one hand, and
its employees, on the other hand.
 
Section 4.30.                           Company’s Business.  Each Company is
currently engaged in the Business and no other business or businesses.
 
Section 4.31.                           Management History.  To the knowledge of
the Companies, during the past six (6) years, no corporate officer, director,
shareholder or Key Management of any Company has been convicted of any felony
criminal offense or been the subject of an Act of Bankruptcy.
 
Section 4.32.                           No Side Agreements.  To the knowledge of
the Companies, no Company nor any of the officers, directors, managers,
shareholders, members, or Key Management of any Company is party to any
agreement, either written or oral, with any Person whereby any Company or any of
the officers, directors, managers, shareholders or Key Management of such
Company, acting in such capacities, have agreed to do anything beyond the
requirements of formal, written contracts executed by such Company, outside the
Ordinary Course of Business of such Company.  To the Companies’ knowledge, there
exists no agreement or understanding calling for any payment or consideration
from a customer or supplier of any Company to an officer, director, manager,
shareholder or Key Management of such Company or to any Affiliates of such
Persons, with respect to any transaction between such Company and such supplier
or customer.
 
Section 4.33.                           Indebtedness.  Schedule 4.33 hereto sets
forth a true and complete list of all Indebtedness of each Company as of the
Closing Date.
 
Section 4.34.                           Foreign Corrupt Practices.  To the
knowledge of the Companies, no Company, nor any director, officer, manager,
agent, employee or other person acting on behalf of any Company has, in the
course of his or her actions for, or on behalf of, such Company, used any funds
of such Company for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977; or made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
 
Section 4.35.                           Broker’s or Finder’s
Commissions.  Except as set forth on Schedule 4.35, no broker’s or finder’s or
placement fee or commission will be payable to any broker or agent engaged by
any Company or any of its officers, Key Management, directors, managers,
shareholders or agents with respect to the transactions contemplated under the
Loan Documents.  The Investors shall have no liability for any broker’s or
finder’s or placement fees or similar commissions to any broker or agent engaged
by any Company or any of its officers, Key Management, directors, managers,
members, shareholders or agents.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Section 4.36.                           Environmental Matters.  Other than as
set forth on Schedule 4.36:
 
(a)               each Company has performed all of its material obligations
under, has obtained all necessary approvals, permits, authorizations and other
consents required by, and is not in material violation of any Environmental
Laws;
 
(b)               no Company has received any notice, citation, summons,
directive, order or other communication, written or oral from, and no Company
has any actual knowledge of the filing or giving of any such notice, citation,
summons, directive, order or other communication by, any Governmental Authority
or any other Person concerning the presence, generation, treatment, storage,
transportation, transfer, disposal, release or other handling of any Hazardous
Materials within, on, from, related to, or affecting any Real Property;
 
(c)               no Real Property has ever been used by any Company, to the
actual knowledge of any Company, by any prior owner, lessee or operator, to
generate, treat, store, transport, transfer, dispose of, release or otherwise
handle any Hazardous Material in violation of any Environmental Law; and
 
(d)               there are, to the Companies’ actual knowledge, no Hazardous
Materials within, on or under any Real Property owned or occupied by any Company
in violation of any Environmental Law.
 
Section 4.37.                           Customers and Suppliers.  Since January
1, 2011, except as set forth in Schedule 4.37, no Company has received any
notice from any material customer or supplier of such customer’s or supplier’s
intent to terminate its relationship with such Company or to materially reduce
the amount of products or services that it purchases from, or supplies to (as
the case may be) such Company, and no Company has any reasonable basis to
believe that any such customer or supplier intends to terminate such
relationship.
 
Section 4.38.                           Other Document Representations.  Each of
the representations and warranties set forth in the documents evidencing the
Senior Debt, together with all related definitions and schedules thereto, are
incorporated herein by reference mutatis mutandis such that the Investors have
the full benefit of each such representation and warranty and that such
representations and warranties are true and correct in all material respects,
except as (i) waived by Senior Lenders or Senior Agent, or (ii) disclosed by
reference to any of the Schedules hereto.
 
Section 4.39.                           Statements and Other Documents Not
Misleading.  No provision of this Agreement (including the schedules and
exhibits hereto), or of any other Loan Document, when taken together with all
related or similar provisions, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact required to be
stated in order to make the statement, in light of the circumstances in which it
is made, not misleading.
 
 
-26-

--------------------------------------------------------------------------------

 
 
Section 4.40.                           Permitted Foreign Subsidiaries.  (i) the
only direct and indirect Foreign Subsidiaries of the Companies as of the Closing
Date consist of (1) MauritiusCo, (2) Emtec India, (3) Covelix India and (4)
Emtec Canada; (ii) MauritiusCo does not and will not conduct any business other
than the business of acting as an intermediate foreign holding company owning
all of the Capital Stock and other equity interest of Emtec India and certain
other Permitted Foreign Subsidiaries of Borrower that may hereafter be created,
formed or acquired by Borrower in accordance with the terms of this Agreement)
and MauritiusCo does not and will not have any significant or material assets
other than the Capital Stock of such Permitted Foreign Subsidiaries, (iii) the
current and issued and outstanding Capital Stock in MauritiusCo as of the
Closing Date consists of 567,398 shares of common stock issued to Emtec Global,
(iv) Emtec India does not and will not conduct any business other than the
business of providing back office support, IT products, services and consulting
to Emtec Global and the other Company entities and their direct and indirect
Subsidiaries and also directly to third party clients, (v) the current and
issued and outstanding Capital Stock in Emtec India as of the Closing Date
consists of 112,956 shares of common stock issued to MauritiusCo and one (1)
share issued to Emtec Global, (vi) the current and issued and outstanding
Capital Stock in Covelix India as of the Closing Date consists of 9,999 shares
of common stock issued to Covelix and one (1) share of common stock issued to
Emtec Global.
 
Section 4.41.                           Permitted Canadian Subsidiaries.  (i)
the only direct or indirect Canadian Subsidiary of any Company as of the Closing
Date is the Emtec Canada, (ii) Emtec Canada is involved in and conducts
businesses substantially similar to those conducted by the Companies, and (iii)
the current and issued and outstanding Capital Stock of Emtec Canada as of the
Closing Date consists of 1,000 common shares issued to Emtec Infrastructure
Services Corporation, a Company and Delaware corporation.
 
Section 4.42.                           Emtec SEC Documents.
 
(a)               Emtec has filed with or furnished to the Securities and
Exchange Commission (“SEC”) all forms, reports, statements, certifications and
other documents required to be filed by it with the SEC since September 1, 2008
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “Emtec SEC Documents”).  As of
their respective effective dates (in the case of Emtec SEC Documents that are
registration statements filed pursuant to the requirements of the Securities
Act) and as of their respective SEC filing dates (in the case of all other Emtec
SEC Documents), Emtec SEC Documents complied in all material respects with the
requirements of the Securities Act, the Securities Exchange Act of 1934, as
amended, (the “Exchange Act”) and the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), as the case may be, and the rules and regulations of the
SEC thereunder applicable to such Emtec SEC Documents, and none of Emtec SEC
Documents as of such respective dates (or, if amended prior to the date of this
Agreement, the date of the filing of such amendment, with respect to the
disclosures that are amended) contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, except to the extent corrected in a subsequently
filed Emtec SEC Document. As of the date of this Agreement, no Subsidiary of
Emtec is subject to the reporting requirements of Section 13(a) or 15(d) under
the Exchange Act.
 
 
-27-

--------------------------------------------------------------------------------

 
 
(b)               Each of the audited consolidated financial statements and
unaudited consolidated financial statements of Emtec included in the Emtec SEC
Documents (including the related notes and schedules), as of their respective
effective dates (in the case of the Emtec SEC Documents that are registration
statements filed pursuant to the requirements of the Securities Act) and as of
their respective SEC filing dates (in the case of all other Emtec SEC
Documents), complied as to form in all material respects with all applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto (except, in the case of unaudited statements, as permitted
by Quarterly Report Form 10-Q of the SEC), were prepared in accordance with GAAP
and applicable accounting requirements and published rules and regulations of
the SEC consistently applied during the periods involved (except (i) with
respect to financial statements included in Emtec SEC Documents filed as of the
date of this Agreement, as may be indicated in the notes thereto, or (ii) as
permitted by the rules and regulations of the SEC, including Regulation S-X),
and fairly present in all material respects the consolidated financial position
of Emtec and its consolidated Subsidiaries as of the dates thereof and the
consolidated statements of operations, changes in stockholders’ equity and cash
flows of such companies as of the dates and for the periods shown therein.  As
of the date of this Agreement, there are no outstanding or unresolved comments
in comment letters received from the SEC or its staff.  To Emtec’s knowledge, as
of the Closing Date, none of the Emtec SEC Documents filed on or prior to the
date hereof is the subject of ongoing review or investigation.
 
(c)               There are no unconsolidated Subsidiaries of Emtec or any
off-balance sheet arrangements of any type (including any off-balance sheet
arrangement required to be disclosed pursuant to Item 303(a)(4) of Regulation
S-K promulgated under the Securities Act) that have not been so described in
Emtec SEC Documents nor any obligations to enter into any such arrangements.
 
(d)               Since September 1, 2008, subject to any applicable grace
periods, Emtec and each of its officers and directors have been and are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act (as amended and including the rules and regulations
promulgated thereunder).  Each of the principal executive officer of Emtec and
the principal financial officer of Emtec (or each former principal executive
officer of Emtec and each former principal financial officer of Emtec, as
applicable) has made all certifications required by Rule 13a-14 or 15d-14 under
the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act, in each
case, with respect to the Emtec SEC Documents, and the statements contained in
such certifications were true and complete on the date such certifications were
made.  For purposes of this Agreement, “principal executive officer” and
“principal financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.
 
(e)               Emtec has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act) as
required under Rule 13a-15(a) and 15d-15(a) of the Exchange Act that are
reasonably designed to ensure that material information relating to Emtec,
including its Subsidiaries, required to be included in reports filed under the
Exchange Act is made known to the chief executive officer and chief financial
officer of Emtec by others within those entities to allow timely decisions
regarding required disclosure as required under the Exchange Act and is
recorded, processed, summarized and reported within the time periods specified
by the SEC’s rules and forms.  Emtec has evaluated the effectiveness of Emtec’s
disclosure controls and procedures and, to the extent required by applicable
Law, presented in any applicable Emtec SEC Document on Form 10-K or Form 10-Q,
or any amendment thereto, its conclusions about the effectiveness of the
disclosure controls and procedures as of the end of the period covered by such
report or amendment based on such evaluation.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(f)               Emtec’s system of internal controls over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) is
reasonably sufficient in all material respects to provide reasonable assurance
(A) that transactions are recorded as necessary to permit preparation of
financial statements in conformity with GAAP, (B) that receipts and expenditures
are executed in accordance with the authorization of management, and (C) that
any unauthorized use, acquisition or disposition of Emtec’s assets that would
materially affect Emtec’s financial statements would be detected or prevented in
a timely manner.
 
(g)               Since September 1, 2008, (i) neither Emtec nor any Subsidiary
or Emtec, nor, to Emtec’s knowledge, any director or executive officer of Emtec
or any Subsidiary of Emtec has received any material complaint, allegation,
assertion or claim, in writing that Emtec or any Subsidiary or Emtec has engaged
in improper, illegal or fraudulent accounting or auditing practices and (ii) to
Emtec’s knowledge, no attorney representing Emtec or any Subsidiary of Emtec,
whether or not employed by Emtec or any Subsidiary of Emtec, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by Emtec or any Subsidiary of Emtec or any of their respective
officers, directors, employees or agents to the board of directors of Emtec or
any committee thereof or to any director or officer of Emtec.
 
Section 4.43.                           Gnuco Acquisition.  To the Companies’
knowledge, the representations and warranties of Gnuco and its members contained
in the Gnuco Acquisition Agreement are true and correct as of the date they were
made.
 
Section 4.44.                           No Stock Exchange.  Emtec’s common stock
has not been listed on a stock exchange since September 1, 2008; provided, that
neither the Over-the-Counter Bulletin Board nor the “Pink Sheets” shall be
considered a stock exchange.
 
ARTICLE 5
Representations and Warranties of the Investors
 
Each Investor separately represents and warrants to the Companies as follows:
 
Section 5.1.                           Authorization of this Agreement.  The
Investor has all necessary power to enter into this Agreement.  The execution,
delivery and performance by the Investor of this Agreement has been duly
authorized by all requisite action by the Investor; and this Agreement, has been
duly executed and delivered by the Investor and constitutes the legal, valid and
binding obligation of the Investor, enforceable in accordance with its
respective terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors rights and to general equity principles.
 
Section 5.2.                           Non-Contravention.  The execution,
delivery and performance of this Agreement will not violate any provision of
applicable Law, or any provision of any indenture, agreement or other instrument
to which the Investor or any of its properties or assets is bound, or conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any such indenture, agreement or other instrument, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Investor.
 
 
-29-

--------------------------------------------------------------------------------

 
 
Section 5.3.                           Valid and Binding.  This Agreement has
been duly executed and delivered by the Investor and constitutes the legal,
valid and binding obligation of the Investor, enforceable in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors rights
and to general equity principles.
 
Section 5.4.                           No Conflict of Interest.  The Investor
has not loaned (and will not loan during the term hereof) any money to and has
not made (and will not make during the term hereof) any investment in any Person
that competes with the Companies in the Business, and to the knowledge of the
Investor, the exercise by Investor of its rights set forth in this Agreement,
including but not limited to those rights set forth in Sections 8.1 through and
including 8.6, do not create and will not create any conflict of interest.
 
Section 5.5.                           Investment Representations.  The Investor
is an “Accredited Investor” as defined in Rule 501 of Regulation D under the
Securities Act.  The Investor has such knowledge and experience in financial and
business matters, and with respect to transactions of the kind and scope
contemplated by this Agreement, that the Investor is capable of evaluating the
merits and risks of an investment in such Investor’s Note and of making an
informed investment decision.
 
ARTICLE 6
Conditions Precedent to Closing
 
Section 6.1.                           Conditions Precedent to Closing.  The
obligations of each Investor to provide its Subordinated Loan and to consummate
the transactions to be consummated herein are subject to the following
conditions precedent:
 
(a)               Agreement. The Companies shall deliver this Agreement to the
Investors, duly executed by the Companies;
 
(b)               Notes.  The Companies shall deliver the Notes to the
Investors, duly executed by the Companies;
 
(c)               Security Documents.  The Companies shall deliver the Security
Documents to the Collateral Agent, duly executed by the Companies;
 
(d)               Warrants.  Emtec shall deliver:  (i) a Warrant to Peachtree,
in form and substance acceptable to Peachtree and (ii) and Amended and Restated
Warrant to NewSpring, in form and substance acceptable to Newspring, each duly
executed by Emtec;
 
(e)               Investor Rights Agreement.  Emtec shall deliver the Investor
Rights Agreement to the Investors, duly executed by Emtec;
 
(f)               Certificate of Emtec.  Emtec shall deliver to the Investors a
certificate, executed by the President or the Chief Executive Officer of Emtec,
dated the Closing Date, certifying to the fulfillment of the conditions
specified in this Article 6, and further certifying that there does not exist as
of the Closing Date a state of facts that would constitute a Default or Event of
Default under any of the terms, conditions or provisions of this Agreement, and
no Company is in default under any of the terms, conditions or provisions of its
certificate or articles of incorporation or certificate of formation, as
applicable, or its bylaws or limited liability company agreement, as applicable,
or in default in any material respect under the terms, conditions or provisions
of any: (i) indenture, mortgage, deed of trust, lease, instrument or other
material contract or agreement or (ii) court order, judgment, arbitration award,
or decree, to which it is a party or by which it is bound or, which state of
facts would, with notice or lapse of time, or both, constitute such default;
 
 
-30-

--------------------------------------------------------------------------------

 
 
(g)               Secretary Certificates.  Each Company shall deliver to
Investors a certificate of the secretary of such Company attaching:
 
(A)           copies of such Company’s certificate or articles of incorporation
or certificate of formation, as applicable (certified by the secretary of state
of its state of formation), and its bylaws or limited liability company
agreement, certified by the secretary of such Company as being in full force in
such form as of the Closing Date (or if there has been no amendment to such
documents since the date of delivery of same to NewSpring on the date of the
Existing Subordinated Loan Agreement, then certifying such);
 
(B)           copies of resolutions adopted by the board of directors (or other
applicable body) of such Company authorizing and approving this Agreement, the
issuance of the Notes, and the consummation of all other transactions
contemplated hereby;
 
(C)           a good standing certificate for such Company from its state of
formation dated within a recent date prior to the Closing Date and satisfactory
to the Investors’ counsel; and
 
(D)           certificates of incumbency certifying the names, titles and
signatures of the Company’s officers executing the Loan Documents;
 
(h)               Opinion Letter(s).  The Companies shall deliver to Investors
opinion letter(s) from legal counsel to the Companies, addressed to the
Investors dated the Closing Date, in form and substance reasonably satisfactory
to the Investors;
 
(i)               SBA Documentation.  The Companies shall deliver to Peachtree
the fully executed documents required by the SBA to be executed by each Company
in connection with the Peachtree Subordinated Loan as set forth in Section 4.25;
 
(j)               Foreign Good Standings.  From each jurisdiction where each
Company is required to be qualified, except where the failure to be so qualified
would not reasonably be likely to result in a Material Adverse Effect, dated
within a recent date prior to the Closing Date and satisfactory to the
Investors’ counsel.
 
(k)               Insurance.  The Collateral Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 8.6(a)
below;
 
(l)               PNC Intercreditor Agreement.  The Companies, Investors,
Collateral Agent and Senior Agent shall have executed and delivered an
intercreditor agreement in form and substance acceptable to the Investors in the
Investors’ sole discretion (the “PNC Intercreditor Agreement”).
 
 
-31-

--------------------------------------------------------------------------------

 
 
(m)               Senior Loan Agreement.  The Senior Loan Agreement is in form
and substance acceptable to Investors, is valid and existing, and all rights of
the Companies, including the right to draw advances, are available
thereunder.  The Investors shall have received a fully executed copy of the
documents evidencing the Senior Debt through the date hereof, together with
Senior Agent’s consent to the Companies’ entering into the Subordinated Loans,
in form and substance acceptable to Investor.
 
(n)               Amended and Restated Collateral Assignment of
Undertakings.  The Companies shall deliver to Collateral Agent an Amended and
Restated Collateral Assignment of Undertakings with respect to the Gnuco
Acquisition Agreement (the “Gnuco Collateral Assignment  of Undertakings”), in
form and substance acceptable to Collateral Agent.
 
(o)               Projections.  The Companies shall deliver to Investors
quarterly financial projections for Emtec and its consolidated Subsidiaries'
fiscal years ending August 31, 2012 and 2013 (including profit and loss
statement, statement of cash flows, and balance sheet.
 
(p)               Capital Structure.  The capital structure of the Companies
shall be satisfactory to the Investors.
 
(q)               Financial Statements.  The Companies shall deliver the
Financial Statements to the Investors, which shall be in form and substance
satisfactory to the Investors.
 
(r)               No Default/Compliance Certificate.  The Companies shall
deliver to the Investors a completed No Default/Compliance Certificate of the
Chief Executive Officer, Chief Financial Officer, Executive Officer or President
of Emtec, certifying to the matters set forth therein (including, without
limitation, compliance with the financial covenants as of August 31, 2011).
 
(s)               Flow of Funds.  The Companies shall deliver to Investors a
flow of funds for the Closing Date, including all legal, accounting and other
soft costs payable by the Companies in connection with the closing, which
funds  are to be approved by and reasonably satisfactory to Investors;
 
(t)               Payoff of Existing Indebtedness; Lien Releases.  The Companies
shall provide Investors with evidence of payoff of the Indebtedness to DeLage
Landen Financial Services Canada, Inc. and DeLage Landen Financial Services,
Inc. and release of any related Liens, in a form satisfactory to the Collateral
Agent;
 
(u)               Payment of Amounts Due.  The Companies shall pay all fees,
expenses and other obligations of each Company which are then due to any
Investor in accordance with this Agreement;
 
(v)               Corporate and Limited Liability Company Proceedings; Consents;
Etc.  All proceedings (corporate or otherwise) to be taken and all waivers and
consents to be obtained in connection with the transactions contemplated by this
Agreement have been taken or obtained and this Agreement and all documents
incident hereto shall be satisfactory in form and substance to Investor and its
counsel, each of whom shall have received all such originals or certified or
other copies of such documents as it may reasonably request;
 
 
-32-

--------------------------------------------------------------------------------

 
 
(w)               Compliance with Securities Laws.  The offering and sale of the
Notes to the Investors shall have complied with all applicable requirements of
federal and state securities laws;
 
(x)                Due Diligence.  The Investors shall have completed their due
diligence review of the Companies in all respects satisfactory to the Investors,
including without limitation all regulatory agreements with public or private
licensing entities necessary for the operation and growth of the Business;
 
(y)                No Adverse U.S. Legislation, Action or Decision, Etc.  No
legislation shall have been enacted by Congress, no other formal action shall
have been taken by any Governmental Authority, whether by order, regulation,
rule, ruling or otherwise, and no action shall exist and no decision shall have
been rendered by any court of competent jurisdiction, which could materially and
adversely affect the Notes being purchased by the Investors hereunder;
 
(z)                 No Material Adverse Change.  Prior to funding, there shall
have occurred no event or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect;
 
(aa)               Absence of Litigation.  There shall be no pending, or to the
knowledge of the Companies, threatened, suits, legal or administrative
proceedings, inquiries, claims or governmental investigations against or with
respect to any Company, or any of their respective managers, officers,
properties or assets, which if adversely determined would reasonably be expected
to have a Material Adverse Effect;
 
(bb)               Approval by Peachtree.  Peachtree’s investment committee
shall have approved this Agreement and all of the transactions contemplated
hereby and authorized Peachtree to become an Investor hereunder; and
 
(cc)               Other Document or Action.  The Companies shall deliver such
other documents or perform such other actions relating to the transactions set
forth in this Agreement as the Investors may reasonably request.
 
ARTICLE 7
Survival of Representations, Warranties and Agreements;
Indemnification; Fees and Expenses
 
Section 7.1.                           Survival of Representations, Warranties
and Agreements.  All representations and warranties contained herein shall
survive the Closing Date and shall continue in full force and effect so long as
any Indebtedness hereunder or Company Liabilities are outstanding or unperformed
or this Agreement otherwise remains in effect.  All statements contained in a
certificate or other instrument delivered by any Company pursuant to this
Agreement in connection with the transactions contemplated by this Agreement
shall constitute representations and warranties by the Companies under this
Agreement.  All agreements contained herein shall survive indefinitely until, by
their respective terms, they are no longer operative.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Section 7.2.                           Indemnification.
 
7.2.1.           The Companies, without limitation as to time, will defend and
indemnify the Investors and the Collateral Agent and their officers, directors,
partners, managers, employees, attorneys and agents (each, an “Indemnified
Party”) against, and hold each Indemnified Party harmless from, all losses,
claims, damages, liabilities, costs (including the reasonable costs of
preparation and reasonable attorneys’ fees and expenses) (collectively, the
“Losses”) incurred by an Indemnified Party as a result of, or arising out of, or
relating to (A) any misrepresentation or breach of any representation or
warranty made by any Company herein, (B) any breach of any covenants, agreement
or Company Liabilities of any Company contained in any of the Loan Documents or
(C) any investigation or proceeding against any Company or any Indemnified Party
and arising out of or in connection with this Agreement or any of the Loan
Documents, whether or not the transactions contemplated by this Agreement are
consummated, which investigation or proceeding requires the participation of, or
is commenced or filed against, any Indemnified Party because of this Agreement,
any other Loan Document such other documents and the transactions contemplated
hereby or thereby, other than any Losses resulting from action or omission on
the part of such Indemnified Party which is finally determined in such
proceeding to be a result of such party’s gross negligence or willful
misconduct.  Each Company agrees, on a joint and several basis, to reimburse
each Indemnified Party promptly for all such Losses as they are incurred by such
Indemnified Party in connection with the investigation of, preparation for or
defense of any pending or threatened claim or any action or proceeding arising
therefrom.  The obligations of the Companies under this paragraph will survive
any Transfer of any Note and the termination of this Agreement.
 
7.2.2.           If any action, proceeding or investigation is commenced, as to
which any Indemnified Party proposes to demand such indemnification, it shall
notify the Companies with reasonable promptness; provided, however, that any
failure by such Indemnified Party to notify the Companies shall not relieve the
Companies from their obligations hereunder except to the extent the Companies
are prejudiced thereby.
 
Section 7.3.                           Fees and Expenses.
 
7.3.1.           On the Closing Date, the Companies shall pay:  (i) a closing
fee to Peachtree of Fifty-Two Thousand Dollars ($52,000); and (ii)  all
reasonable professional fees and reasonable out-of-pocket costs and expenses
incurred by the Investors in connection with the Subordinated Loans, including,
without limitation, all unpaid fees and disbursements for work done for the
Investors by their attorneys and legal staff.  All amounts described in this
section shall be due and payable in full by the Companies on the Closing Date.
 
7.3.2.           The Company shall pay, as and when due, all of the following
fees and expenses:  (i) the fees and expenses of its own counsel; (ii) any
registration or qualification costs required in connection with the issuance of
the Notes or otherwise required pursuant to the terms of this Agreement; (iii)
any recordation, transfer, documentary or other taxes or costs of, or incidental
to, any recording or filing of any of the Security Documents (including any
financing statements) concerning the Collateral; (iv) the fees and expenses
incurred in connection with any amendment, modification or waiver to this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith; and (v) any income, excise, franchise or other
taxes incident to the transactions described herein.
 
 
-34-

--------------------------------------------------------------------------------

 
 
ARTICLE 8
Affirmative Covenants
 
The Companies covenant and agree with the Investors and Collateral Agent that
until payment in full of the Company Liabilities:
 
Section 8.1.                           ACH Debt Authorization.  
 
  At the request of Peachtree, Companies will authorize Peachtree’s bank of
account to initiate direct payments of interest payments due under the Note in
favor of Peachtree from the Companies’ bank(s) of account pursuant to one or
more authorizations in the form of Exhibit D.
 
Section 8.2.                           Financial Statements, Reports, Etc.
 
  From and after the date hereof until all Company Liabilities have been
irrevocably paid in full and discharged, the Companies shall deliver to the
Investors:
 
(a)               Monthly Financial Statements.  Within thirty (30) days after
the last day of each month:  (i) financial statements of Emtec and its
consolidated Subsidiaries, including a balance sheet and a statement of income
as of the last date of each such month, a cumulative statement of income from
the first day of the current fiscal year to the last day of such month (each of
the above with comparison to the operating budget and the comparable period from
the prior year), and a cumulative cash flow analysis from the first day of the
current fiscal year to the last day of such month, and (ii) as soon as
available, but in any event simultaneously with delivery to the holder of Senior
Debt, copies of all monthly and all other information furnished to such holder
of Senior Debt, including, without limitation, all borrowing base calculations
pursuant to the terms of the agreements evidencing the Senior Debt.
 
(b)               Quarterly Financial Statements.  Within forty-five (45) days
after the end of each fiscal quarter (other than the last fiscal quarter of each
fiscal year), the quarterly management prepared financial statements of Emtec
and its consolidated Subsidiaries, including a balance sheet, statement of
income and a statement of cash flows, which shall present fairly the financial
condition of Emtec and its consolidated Subsidiaries as of the close of such
fiscal quarter and the results of their operations, during such quarter, in
accordance with GAAP (without notes and subject to year end adjustments).
 
(c)               Annual Financial Statements.  Within one hundred twenty (120)
days after the end of each fiscal year of Emtec, audited financial statements of
Emtec and its consolidated Subsidiaries for such fiscal year.
 
(d)               Budget.  No later than sixty (60) days after the beginning of
each fiscal year of Emtec and its consolidated Subsidiaries, an operating budget
for such fiscal year for Emtec and its consolidated Subsidiaries and to include
the following:  a projected income statement, statement of cash flows and
balance sheet, with assumptions related to the budget, accompanied by a
certificate from the Chief Executive Officer, Chief Financial Officer, Executive
Officer or President of Emtec to the effect that, to such officer’s knowledge,
such projections are good faith estimates (utilizing assumptions reasonably
believed to be reasonable at the time made) of the financial condition and
operations of Emtec and its consolidated Subsidiaries for the periods
represented therein.
 
(e)               No Default/Compliance Certificate.  On a quarterly and annual
basis, simultaneously with delivery of the financial statements described in
Section 8.2(b) and Section 8.2(c) hereof, a No Default/Compliance Certificate of
the Chief Executive Officer, Chief Financial Officer, Executive Officer or
President of Emtec certifying to the matters set forth therein.
 
 
-35-

--------------------------------------------------------------------------------

 
 
8.2.2.           Notices.
 
(a)               Promptly upon any such occurrence, the Companies shall deliver
a written notice to each Investor of any default or any event which, upon a
lapse of time or notice or both, would constitute a default under:  (i) the
Senior Debt or (ii) any Subordinated Seller Loan.
 
(b)               The Companies shall notify each Investor of any suits,
actions, claims, investigations or adversarial proceedings in excess of One
Hundred Thousand Dollars ($100,000) filed against any Company or any Subsidiary
thereof by delivering to each Investor, within ten (10) Business days of receipt
thereof, a copy of the complaint or other such pleadings or filings served on or
by such Company or Subsidiary.  As to any suit or other proceedings in excess of
One Hundred Thousand Dollars ($100,000) to which any Company and/or its
Subsidiaries is not a party but which could substantially affect the Collateral
or the operation of the Business, such Company shall notify each Investor by
delivering to each Investor a copy of all pleadings or filings obtained by such
Company or its Subsidiary in regard to such litigation, or if no pleadings or
filings are obtained, a letter setting out the facts known about the matter
within ten (10) Business days of receipt thereof or knowledge of such
suit.  Each Company agrees to notify each Investor as soon as practicable after
such Company or any of its Subsidiaries becomes aware of any Hazardous Material
or other environmental problem with respect to the Real Property, which causes,
or any lien, action or notice resulting from the violation of any applicable
Environmental Law on or connected to the Real Property.
 
(c)               Each Company shall give each Investor notice of the occurrence
of any default declared or waived and of which such Company has knowledge with
respect to (a) the Senior Debt, any Material Contract or other material
obligation of any Company, provided that payment disputes would reasonably be
expected to have a Material Adverse Effect, or (b) any judgment entered against
any Company in an amount in excess of One Hundred Thousand Dollars ($100,000),
by delivering an accurate and complete copy thereof to the Investor within ten
(10) Business days of receipt thereof by such Company.
 
(d)               Each Company shall promptly provide each Investor notice in
writing within ten business days of receipt by such Company of any notice from
the PBGC or any other party that such Company or any of their ERISA Affiliates
have or could have any liability with respect to a defined benefit pension plan;
 
(e)               Other Notices. Within ten (10) Business Days after a written
request therefor, the Companies shall deliver to each Investor such other
information as to the business, affairs, financial condition or information
evidencing compliance with the requirements of the Loan Documents, and such
other data and information routinely available to any Company, as such Investor
may reasonably request from time to time to enable such Investor to comply with
applicable Law and governmental filings.
 
 
-36-

--------------------------------------------------------------------------------

 
 
Section 8.3.                           Information Requests.  From and after the
date hereof until all of the Company Liabilities have been paid in full, the
Companies shall furnish from time to time to each Investor all information such
Investor may reasonably request to enable such Investor to prepare and file any
form required of the Investor by the SEC, the SBA, or any other Governmental
Authority, upon not less than ten (10) Business Days written notice.
 
Section 8.4.                           Access.  From and after the date hereof
until all of the Company Liabilities have been paid in full: (a) the Companies
shall afford to each Investor and its representatives (including an SBA
representative) free and full access, upon reasonable notice and during regular
business hours, to all the books, records, properties and offices of Emtec and
its Subsidiaries and the right to make excerpts therefrom and copies and
transcripts thereof, to discuss the affairs, finances and accounts of Emtec and
its Subsidiaries with the officers of Emtec and its Subsidiaries and to conduct
any audit or similar examination of any other documents deemed to be reasonably
necessary or appropriate by such Investor, which shall be conducted by an
independent audit firm selected by such Investor and shall be at such Investor’s
expense; (b) the Companies shall allow each Investor or its agents, upon
reasonable notice to Emtec, to interview Emtec and its Subsidiaries’ outside
accounting firm and shall instruct them to cooperate with such Investor in
connection with such interview.  Nothing in this Section 8.4 shall in any way be
deemed to limit any Investor, its representative and the SBA’s ability to
inspect any such information to the extent that it is required to make the
Subordinated Loans compliant with all requirements of investment by a Small
Business Investment Company in a “small business concern” as defined in the SBA
Act, and the rules and regulations of the SBA issued or promulgated thereunder
and to the extent that this Section 8.4 conflicts with such requirements of
investment, the requirements of investment by a Small Business Investment
Company in a “small business concern” as defined in the SBA Act, and the rules
and regulations of the SBA issued or promulgated thereunder shall control.
 
Section 8.5.                           Books and Records.  Emtec and its
Subsidiaries shall keep proper books of record and account in which full, true
and correct entries in all material respects shall be made of all dealings or
transactions in relation to its business and activities and maintain accounts
and reserves in accordance with GAAP, for all taxes (including income taxes)
(prepared in the Ordinary Course of Business), all depreciation, depletion,
obsolescence and amortization of its properties, all contingencies, and all
other reserves.
 
Section 8.6.                           Insurance.  Each Company shall:
 
(a)               Maintain with responsible insurance companies such insurance
on its properties against such risks, including public liability, property
damage and worker’s compensation insurance as are usually insured against by
persons engaged in the Companies’ Business in the same location in at least such
amounts as such insurance is usually carried by persons engaged in the same or
similar business as the Companies in such state or states or country or
countries as the Companies’ Business may be conducted.  Such policies owned by
the Companies contain additional insured and loss payable provisions in favor of
the Collateral Agent.  Insurance proceeds shall be applied as set forth in
Section 8 of the Security Agreement.
 
 
-37-

--------------------------------------------------------------------------------

 
 
(b)               File with the Collateral Agent upon the request of the
Collateral Agent a detailed list of the insurance then in effect, stating, as
applicable, the names of the insurance companies, the amounts of the insurance,
dates of expiration thereof and the properties and risks covered thereby.
 
Section 8.7.                           Use of Proceeds.  The Companies shall use
the net proceeds of the Subordinated Loans as set forth in Section 4.27.
 
Section 8.8.                           Payments and Obligations to the
Investor.  The Companies shall make all payments of principal, interest and
other charges as and when due under the Notes, shall timely make all payments of
any other monetary liabilities and obligations, and shall perform and comply in
all respects with all applicable terms, conditions and covenants of this
Agreement and the other Loan Documents.
 
Section 8.9.                           Other Debts; Taxes.  The Companies shall
promptly make all payments of principal and interest as and when due under the
Senior Debt and any other debt obligations of the Companies and their
Subsidiaries; provided, however, that this covenant shall not be construed as
permitting the making of any payments on account of any other debt obligations
of the Companies or their Subsidiaries that are not otherwise permitted by the
terms and conditions of this Agreement.  Each Company will pay and discharge all
taxes, assessments and governmental charges or levies imposed upon it or upon
any of its income or profits, or upon any properties belonging to it or its
Subsidiaries, prior to the date on which penalties attach thereto, and all
lawful claims which, if unpaid, might become a lien or charge upon any of its
properties, or cause a failure or forfeiture of title thereto; provided,
however, that no Company shall be required to pay any such tax, assessment,
charge, levy, claim or debt obligation that is being contested in good faith and
by proper proceedings timely instituted and diligently conducted if such Company
or its Subsidiaries has maintained adequate reserves with respect thereto in
accordance with GAAP.
 
Section 8.10.                           Maintain Existence, Licenses.
 
(a)               Each Company and its Subsidiaries shall take or cause to be
taken all steps and perform or cause to be performed all actions necessary or
appropriate to preserve and keep in full force and effect its existence as a
corporation or limited liability company (or other entity) in good standing and
its right to conduct its Business in a prudent and lawful manner in all
jurisdictions in which it then conducts business, and
 
(b)               Each Company and its Subsidiaries shall maintain in full force
and effect all Licenses necessary or appropriate to operate its Business in
compliance with all applicable Laws in all material respects.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 8.11.                           Intellectual Property.  If any Company
files with the United States Patent and Trademark Office or United States
Copyright Office any applications for the registration or issuance of any
Intellectual Property, Company shall notify the Collateral Agent promptly in
writing of any such action, and, upon the request of the Collateral Agent, such
Company shall execute and file promptly such collateral security agreements and
related documents reasonably requested by Collateral Agent, and otherwise
cooperate with the Collateral Agent, to provide the Collateral Agent a valid and
perfected security interest in and to such Intellectual Property, subject to the
rights of the secured parties relating to the Senior Debt.
 
Section 8.12.                           Key Man Insurance.  As soon as
commercially practicable after the Closing Date (but no later than sixty (60)
days after the Closing Date) and so long as such Person is employed by Emtec or
is a shareholder of Emtec, Emtec shall be the beneficiary of a life insurance
policy on the life of Dinesh R. Desai (which, other than the amount, shall
otherwise be identical to the policy that was assigned to NewSpring, and shall
be in form and substance satisfactory to Peachtree) in the amount of One Million
Five Hundred Thousand Dollars ($1,500,000), excluding any similar insurance
required pursuant to the terms of the Senior Debt or by NewSpring pursuant to
the terms of the Existing Subordinated Loan Agreement.  Emtec shall execute and
deliver all such notices, assignments or other documents as may be necessary or
appropriate to assign the proceeds of such insurance to Peachtree.  Any payment
of the proceeds of such insurance to Peachtree shall be applied against the
outstanding Company Liabilities to Peachtree, first to any unpaid fees and
costs, then to accrued and unpaid interest, then to principal.
 
Section 8.13.                           Compliance With Laws; Perform
Obligations.  Emtec and each of its Subsidiaries shall comply in all material
respects with all applicable Laws, rules, regulations, and orders.  Each Company
shall perform all of its material obligations, if any, under each agreement
relating to the Senior Debt, any Material Contract or other material obligation
of any Company to do, or cause to be done, all things necessary in order to keep
each such agreement in full force and effect if the failure to do so could
reasonably be expected to have a Material Adverse Effect.
 
Section 8.14.                           Financial Ratios and Covenants.
 
(a)               Total Funded Senior Debt to Pro Forma Adjusted EBITDA
Ratio.  Emtec and its consolidated Subsidiaries shall maintain, as of the last
Business Day of each fiscal quarter, a ratio of (i) Total Funded Senior Debt on
such date to (ii) Pro Forma Adjusted EBITDA on a trailing twelve (12) months
basis for such period, of not less than the level in the right hand column below
for each period set forth in the corresponding left hand column below:

 
Fiscal Quarter Ending On:
Ratio
 
November 30, 2011
4.0 to 1.0
February 28, 2012
4.0 to 1.0
May 31, 2012
3.75 to 1.0
August 31, 2012
4.0 to 1.0
November 30, 2012
4.0 to 1.0
February 28, 2013
3.5 to 1.0
May 31, 2013
3.5 to 1.0
August 31, 2013
3.5 to 1.0
November 30, 2013
4.0 to 1.0
February 28, 2014
3.5 to 1.0
May 31, 2014
3.5 to 1.0
August 31, 2014
3.5 to 1.0
November 30, 2014
4.0 to 1.0
February 28, 2015
3.5 to 1.0
May 31, 2015
3.5 to 1.0
August 31, 2015
3.5 to 1.0
November 30, 2015
4.0 to 1.0
February 28, 2016
3.5 to 1.0
May 31, 2016
3.5 to 1.0



; provided, that if the Companies sell the Federal Procurement Business, then
the ratio in the right hand column above shall be “3.5 to 1.0” for each listed
date.
 
 
-39-

--------------------------------------------------------------------------------

 


(b)               Minimum Fixed Charge Coverage Ratio.  Emtec and its
consolidated Subsidiaries shall maintain, as of the last Business Day of each
fiscal quarter on a trailing twelve (12) months basis, a Fixed Charge Coverage
Ratio of not less than the level in the right hand column below for each period
set forth in the corresponding left hand column below:
 
Fiscal Quarter Ending On:
Ratio
 
November 30, 2011
1.3 to 1.0
February 28, 2012
1.3 to 1.0
May 31, 2012
1.3 to 1.0
August 31, 2012
1.3 to 1.0
November 30, 2012
1.4 to 1.0
February 28, 2013
1.5 to 1.0
May 31, 2013
1.5 to 1.0
August 31, 2013 and each fiscal quarter thereafter
1.5 to 1.0



Section 8.15.                           Subsidiaries.  From and after the date
hereof until all of the Company Liabilities have been repaid in full, each
Company shall cause all of its Subsidiaries hereafter created that are not
Foreign Subsidiaries to execute documentation required by Collateral Agent for
the purpose of (a) becoming a borrower hereunder and under the Notes, and
(b) granting to the Collateral Agent for the benefit of the Investors a security
interest in the assets of such Subsidiary.
 
Section 8.16.                           Compliance with Environmental
Laws.  Each Company shall operate in material compliance with all Environmental
Laws and not use any property which it owns or occupies to generate, treat,
store, transport, transfer, dispose of, release or otherwise handle any
Hazardous Material, except in material compliance with all Environmental Laws.
 
Section 8.17.                           Updated Schedules. Within ten (10) days
after the Closing Date, the Companies shall deliver to Investors an updated
Schedule 4.6 (Material Contracts) and updated Schedule 4.33 (Indebtedness).
 
Section 8.18.                           Further Assurances; Post Closing
Items.    Each Company shall promptly upon the reasonable request by the
Collateral Agent, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, pledge
agreements, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Collateral Agent, may reasonably require
from time to time in order to (a) to the fullest extent permitted by applicable
law and the terms of this Agreement and the Security Documents, subject such
Company’s properties, assets, rights or interests to the Liens now or hereafter
intended to be covered by any of the Security Documents, (b) perfect and
maintain the validity, effectiveness and priority of any of the Security
Documents and any of the Liens intended to be created thereunder and (c) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Collateral Agent the rights granted or now or hereafter intended to be
granted to the Collateral Agent under any Loan Document or under any other
instrument executed in connection with any Loan Document to which such Company
or any Subsidiaries thereof (that are not Foreign Subsidiaries) formed or
acquired after the Closing Date is or is to be a party.
 
 
-40-

--------------------------------------------------------------------------------

 
 
ARTICLE 9
Negative Covenants
 
Until the Company Liabilities are repaid in full, each Company, for itself and
on behalf of each of its Subsidiaries covenants and agrees with the Investors
and the Collateral Agent not to do any of the following without the prior
written consent of the Investors and the Collateral Agent (which consent shall
not unreasonably be withheld or delayed).
 
Section 9.1.                           Change of Capital Structure.  No Company
or any of its Subsidiaries shall, directly or indirectly, take any of the
following actions: (a) authorize or issue any additional shares or units of
Capital Stock of any Company or any Subsidiary thereof, any equity or debt
securities convertible or exchangeable into shares of Capital Stock of any
Company or any Subsidiary thereof, or any options, warrants or other rights to
acquire shares or units of Capital Stock of any Company or any Subsidiary
thereof; provided that: (i) the limitations in this Section 9.1(a) shall not
apply to Emtec and (ii) Emerging Cloud is permitted to issue up to 20% of its
Capital Stock to Sellers of Gnuco and up to 10% of its Capital Stock to
management; (b) the reclassification, repurchase, retirement or redemption (or
other direct or indirect acquisition) of or the making of any sinking fund
payments with respect to, any Capital Stock, options, warrants, or convertible
securities of any Company or any of Subsidiary thereof, or set apart any sum for
such purpose; provided that the limitations in this Section 9.1(b) shall not
apply to any wholly-owned direct or indirect Subsidiary of Emtec, or the
exercise of put rights granted to sellers in connection with the SDI, Covelix,
Dinero or Gnuco acquisitions; (c) the merger, consolidation or other combination
of any Company with one or more other Persons (other than with any other
Company); or (d) establish any Subsidiary of any Company or any Subsidiary
thereof (provided, that Gnuco may establish Emerging Cloud, subject to the terms
of Section 8.15 hereof).
 
Section 9.2.                           Distributions.  No Company or any
Subsidiary thereof shall make or cause to be made any distribution of cash,
securities or other property of such Company or Subsidiary to any of its
shareholders or members, whether such distribution would be characterized as a
dividend or otherwise; provided, that nothing herein shall prohibit:  (i) any
Company or Subsidiary thereof from making or causing to be made distributions in
the form of payments:  (A) to employees that are shareholders or members of a
Company or a Subsidiary thereof of wages, salary and bonuses in the ordinary
course of business; (B) in respect to “earnouts” and similar payment obligations
that have been earned in full as of such date and are not contingent; or (C) to
a Company; or (ii) Emerging Cloud from making payments to its members to the
extent necessary to enable the members of Emerging Cloud to pay their respective
federal, state and local income tax liability arising solely out of their
membership in Emerging Cloud (assuming for such purpose that such members are
taxed at the highest applicable combined federal and state income tax rate).
 
 
-41-

--------------------------------------------------------------------------------

 
 
Section 9.3.                           Dissipation of Assets.  No Company or any
Subsidiary thereof shall in any manner convey or dispose of any equitable,
beneficial or legal interest in any such Company’s or Subsidiary’s material
assets, except for: (i) inventory sold and equipment disposed of in the Ordinary
Course of Business and (ii) other sales of assets not to exceed One Million
Dollars ($1,000,000) in sale price in the aggregate in any fiscal year.
 
Section 9.4.                           No Encumbrances.  No Company or any
Subsidiary thereof shall permit to exist against any of its assets any Lien,
except for the Permitted Encumbrances.
 
Section 9.5.                           Affiliate Transactions.  No Company or
any Subsidiary thereof shall purchase or sell any property or services, or
borrow or lend money or property from or to, or co-invest in, any transaction
with any officer, director, member, employee or Affiliate of any such Company or
Subsidiary except on fair and reasonable terms substantially as favorable to
such Company or Subsidiary as would be obtainable by such Company or Subsidiary
at the time in a comparable arm’s length transaction with a Person other than
the Persons listed above.
 
Section 9.6.                           Change of Business, Future Business.  No
Company or any Subsidiary thereof shall change the nature of its Business
operations or expend or invest any funds in any manner not reasonably related to
its Business.
 
Section 9.7.                           Additional Debts and Company Liabilities;
Amendments.  No Company or any Subsidiary thereof shall incur any additional
Indebtedness or create or incur any Contingent Obligation other than:  (a) the
Company Liabilities; (b) trade payables or other short-term working capital debt
incurred in the Ordinary Course of Business; (c) the Senior Debt; (d)
Indebtedness incurred by Emtec Canada under the terms of the Senior Loan
Agreement; (e) Indebtedness set forth on Schedule 9.7 hereto; (f) leases in the
Ordinary Course of Business or purchase money obligations to finance Capital
Expenditures permitted under the terms of Section 9.9 hereof; (g) intercompany
debt guaranties permitted by Section 9.12 hereof and (h) earn-out arrangements
in connection with Permitted Acquisitions; and provided that the Company may
refinance Indebtedness permitted under clauses (e) and (f), so long as the
principal amount of such Indebtedness is not increased.  No Company or
Subsidiary thereof shall amend or modify the terms of the Subordinated Seller
Notes or the Senior Debt in any manner that would reasonably be expected to have
a Material Adverse Effect.  Emtec Canada may join in as a Company hereunder
provided that: (i) Emtec Canada expressly joins in this Agreement as a borrower
and becomes jointly and severally liable for the obligations of Companies
hereunder and under any other Loan Document between any Company and the
Investors and grants Collateral Agent, for the ratable benefit of Investors, a
security interest in all its Collateral subject to no Lien other than a
Permitted Encumbrance including a pledge of any equity interests of its
Subsidiaries and (ii) Collateral Agent shall have received all documents,
including legal opinions, it may reasonably require, including those needed  to
establish compliance with each of the foregoing conditions including such items
required under Section 6.1 of this Agreement as are customary
 
 
-42-

--------------------------------------------------------------------------------

 
 
Section 9.8.                           No Adverse Actions.  No Company or any
Subsidiary thereof shall, through any reorganization, reclassification,
consolidation, merger, sale of assets, Act of Dissolution, issuance or Transfer
of securities or any other action, avoid or seek to avoid the observance or
performance of any of the terms, covenants and conditions of this Agreement or
any of the other Loan Documents, but shall at all times carry out in good faith
all such terms.
 
Section 9.9.                           Limits on Capital Expenditures.  Emtec
and its direct and indirect Subsidiaries shall not make capital expenditures
and/or contracts for capital expenditures in excess of the amount set forth in
Emtec and its consolidated Subsidiaries’ annual plan or budget approved by the
Board.
 
Section 9.10.                           No Management Fees.  No Company or any
Subsidiary thereof shall pay any management fees or similar payments to, or on
behalf of, any shareholder of any Company or any Subsidiary thereof unless paid
to the parent of such Company and eliminated in any intercompany
elimination.  No Company nor any Subsidiary thereof shall amend the terms of any
agreement with any shareholder or member of any Company or any Subsidiary
thereof.
 
Section 9.11.                           Acquisitions.  Except for the
transaction described in the Gnuco Acquisition Agreement and any Permitted
Acquisition, no Company or any Subsidiary thereof shall merge or consolidate
with any Person for the purpose of acquiring such Person or acquire all or
substantially all of the assets or any of the equity interest in any Person.
 
Section 9.12.                           Guaranties.  Except: (i) Guaranties of
Indebtedness of Emtec Canada under the Senior Loan Agreement; (ii) as disclosed
on Schedule 9.12, (iii) guarantees of a Company in respect of Indebtedness
otherwise permitted hereunder of another Company, (iv) guarantees of a Company
in connection with any Permitted Acquisition; and (v) except to the extent the
same shall constitute Indebtedness permitted under Section 9.7, no Company or
any Subsidiary thereof shall directly or indirectly, assume, endorse, be or
become liable for, or guarantee, the obligations of any Person other than the
endorsement of negotiable instruments for deposit or collection in the Ordinary
Course of Business.  For the purposes hereof, the term “guarantee” shall include
any agreement, whether such agreement is on a contingency or otherwise, to
purchase, repurchase or otherwise acquire Indebtedness of any other Person, or
to purchase, sell or lease, as lessee or lessor, property or services primarily
for the purpose of enabling another Person to make payment of Indebtedness, or
to make any payment (whether as an advance, capital contribution, purchase of
any equity interest or otherwise) to assure a minimum equity asset base, working
capital or other balance sheet or financial condition, in connection with the
Indebtedness of another person or to supply funds to or in any manner invest in
another person in connection with such person’s Indebtedness.
 
 
-43-

--------------------------------------------------------------------------------

 
 
Section 9.13.                           Advances.  No Company or any Subsidiary
thereof shall make, or suffer to exist, any loan or advance or extend any credit
to any Person, including, without limitation, any Affiliate of such Company
other than:
 
(a)               trade credit advanced in the Ordinary Course of Business;
 
(b)               investments permitted by Section 9.14;
 
(c)               reasonable travel and expense advances in the Ordinary Course
of Business; and
 
(d)               inter-Company loans.
 
Section 9.14.                           Investments.  No Company or any
Subsidiary thereof shall make, or suffer to exist, any investment in any Person,
except investments in:
 
(a)               obligations issued or guaranteed by the United States of
America;
 
(b)               certificates of deposit, overnight time deposits, bankers
acceptances and other “money market instruments” issued by any bank or trust
company organized under the laws of the United States of America or any State
thereof and (x) whose deposits are insured by the Federal Deposit Insurance
Corporation or (y) having capital and surplus in an aggregate amount of not less
than $100,000,000;
 
(c)               open market commercial paper rated at least A-1 by Standard &
Poor’s, a division of the McGraw-Hill Companies, or P-1 by Moody’s Investor
Service or the equivalent rating from another nationally recognized credit
rating firm;
 
(d)               repurchase agreements entered into with any bank or trust
company organized under the laws of the United States of America or any State
thereof and having capital and surplus in an aggregate amount of not less than
$100,000,000 relating to United States of America government obligations;
 
(e)               shares of “money market funds,” each having net assets of not
less than $100,000,000;
 
in each case with respect to clauses (a) – (e) above maturing or being due or
payable in full not more than 180 days after the Company’s acquisition thereof;
 
(f)               advances permitted pursuant to Section 9.13;
 
 
-44-

--------------------------------------------------------------------------------

 
 
(g)               another Company;
 
(h)               investments up to $300,000 in aggregate for such fiscal year
in monies or assets to any one or more of MauritiusCo or any other Permitted
Foreign Subsidiary that is a direct Subsidiary of a Company (whether as capital
contributions, intercompany loans and/or such other transactions as a Company
may elect in its discretion) to be used (either directly by MauritiusCo or such
direct Permitted Foreign Subsidiary and/or indirectly by Emtec India and/or any
other Permitted Foreign Subsidiaries of MauritiusCo after the further transfer
thereof from MauritiusCo to such Permitted Foreign Subsidiaries and any other
direct Permitted Foreign Subsidiaries of any Company, but only to the extent
that prior to making any such transfer, such Company shall give Investor prior
written notice thereof, which such notice shall include the amount of such
transfer and a reasonably detailed description of the purpose of such transfer;
and
 
(i)               advances, loans or extensions of credit to Emtec Canada in an
amount equal to the sum of (i) any amounts advanced on the Closing Date to repay
Indebtedness to DeLage Landen Financial Services Canada, Inc. and (ii) an
additional amount not to exceed $250,000 at any one time outstanding.
 
Section 9.15.                           Fiscal Year; Accounting Changes.  Emtec
and its direct and indirect Subsidiaries shall not change their fiscal year or
make a material change to its accounting policies or practices, except as
required by changes in GAAP.
 
Section 9.16.                           ERISA Obligations.  No Company shall:
 
(a)               Cause or suffer to exist any event that would reasonably be
expected to result in the imposition of a Lien under ERISA or the Code with
respect to any Employee Plan;
 
(b)               Incur (i) any termination liability with respect to the
termination of an “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) that is subject to Title IV of ERISA or (ii) any withdrawal
liability (either in a complete or partial withdrawal) with respect to a
Multiemployer Plan, individually or in the aggregate with respect to (i) and
(ii), in excess of $300,000; or
 
(c)               Incur (i) any liability for any tax or civil penalty under
Chapter 43 of the Code or Section 502 of ERISA (or any successor provisions) or
(ii) any liability or obligation for, under, with respect to, or otherwise in
connection with any Employee Plan, in each case, that would reasonably be
expected to have a Material Adverse Effect.
 
Section 9.17.                           Amendments of Organizational
Documents.  No Company or any Subsidiary thereof shall modify, amend, supplement
or terminate, or agree to modify, amend or supplement, any such Company’s or
Subsidiary’s formation documents in a manner that materially and adversely
affects any Investor.
 
 
-45-

--------------------------------------------------------------------------------

 
 
ARTICLE 10
Default Provisions
 
The occurrence of any of the events specified below in this Article 10 (each an
“Event of Default”) shall constitute an immediate breach of, and default under
this Agreement, entitling the Investor to exercise all of the rights and
remedies specified in this Agreement as provided for herein and in any other
Loan Document, and under all applicable Laws, without the obligation to furnish
any further notice or opportunity to cure (beyond that specified in the
applicable sections of this Article 10), all of which are hereby expressly
waived by the Company:
 
Section 10.1.                           Monetary Defaults.
 
(a)           Any payment of principal, Prepayment Premium interest or any other
monetary amount owed under any Note, hereunder or any other Loan Document is not
received by any Investor or Collateral Agent on or before the due date thereof,
and such failure to pay continues for a period of fifteen (15) days after the
Companies have received written notice thereof, regardless of whether such
payment is prohibited by the PNC Intercreditor Agreement (provided, that if a
payment is prohibited by the PNC Intercreditor Agreement but permitted by the
other parties thereto, upon payment of such sum by the Companies, such Event of
Default shall cease to exist);
 
Section 10.2.                           Other Breaches.  Any Company shall fail
to comply with its affirmative or negative covenants, agreements or undertakings
in this Agreement, any Note or any of the Loan Documents; provided, however,
that if such default is a failure to comply with non-monetary covenants,
agreements and undertakings and does not otherwise have a grace or cure period,
then such failure shall not be an Event of Default under this Section 10.2
unless it continues for a period of thirty (30) days after the earlier of the
date on which any Investor or Collateral Agent gives written notice thereof to
the Companies or on which the Companies became aware or should in the exercise
of reasonable due diligence have become aware of such failure; provided,
further, that such notice and opportunity to cure is expressly inapplicable to
(a) any failure constituting an Event of Default under any other section of this
Article 10; (b) any failure to comply with the provisions of Section 8.14 or
Article 9; or (c) any failure which is incapable of cure or was willfully caused
or permitted by any Company.
 
Section 10.3.                           Misrepresentation.  Any representation
or warranty made by any Company in this Agreement or in any of the other Loan
Documents, shall be untrue in any material respect when made.
 
Section 10.4.                           Act of Bankruptcy or Dissolution.  Any
Act of Bankruptcy or Act of Dissolution shall have occurred with respect to any
Company.
 
Section 10.5.                           Final Judgments.  Any final judgment
shall be entered against any Company or any Subsidiary thereof in excess of Five
Hundred Thousand Dollars ($500,000) not covered by insurance and is not
discharged, annulled or stayed (and bonded if required) within sixty (60) days
from the date of entry.
 
Section 10.6.                           Senior Debt.  Any default shall have
occurred (after giving effect to any applicable grace and/or cure periods) and
be continuing under any agreement evidencing, securing or otherwise related to
the Senior Debt or the occurrence of any event that would entitle the holder of
such Indebtedness to accelerate the maturity thereof for any reason, in either
case which would not otherwise constitute an Event of Default under this
Agreement.
 
 
-46-

--------------------------------------------------------------------------------

 
 
Section 10.7.                           Other Defaults Generally.  Any default
shall have occurred (after giving effect to any applicable grace and/or cure
periods) and be continuing under any material Indebtedness (other than the
Senior Debt) giving rise to an obligation on the part of any Company to pay or
incur an amount in excess of Five Hundred Thousand Dollars ($500,000).
 
Section 10.8.                           Fraudulent Conveyance or Transfer.  Any
Company shall conceal, remove or Transfer its property with the intent to
hinder, delay or defraud its creditors or any of them, or the making or
sufferance of any Transfer of any Company's property which is fraudulent under
any bankruptcy, fraudulent conveyance, fraudulent transfer or similar state or
federal law.
 
ARTICLE 11
Remedies
 
Upon the occurrence of an Event of Default under this Agreement, the Investor
shall be entitled to exercise any or all of the rights and remedies set forth
below, in addition to such other rights and remedies as may be provided for in
the other Loan Documents or as may be available at law or in equity.
 
Section 11.1.                           Acceleration.  Following the occurrence
and during the continuance of an Event of Default (except an Event of Default
under Section 10.4 hereof resulting from an Act of Bankruptcy or an Act of
Dissolution), the Investors, under the terms of the Participation Agreement,
may, at their option, accelerate the maturity of the Notes and all other
monetary obligations or Company Liabilities owed to the Investors or Collateral
Agent and demand immediate payment in full of all amounts payable under the
Notes and all of the Company Liabilities owed to the Investors or Collateral
Agent, including, without limitation, the Prepayment Premium, if applicable,
without presentment, demand, protest, or further notice by the Investors to the
Companies, all of which are hereby expressly waived by the Companies.  Following
the occurrence of an Event of Default under Section 10.4 hereof resulting from
an Act of Bankruptcy or an Act of Dissolution, all principal and interest
outstanding under the Notes and all other Company Liabilities owed to the
Investors or Collateral Agent, including without limitation, the Prepayment
Premium, shall become immediately due and payable, without presentment, demand,
protest or further notice by the Investors to the Companies, all of which are
hereby expressly waived by the Companies.
 
Section 11.2.                           Post Default Interest.  Following the
occurrence and during the continuation of an Event of Default, the outstanding
principal balance of the Notes shall bear interest at a rate per annum equal to
four percent (4%) in excess of the interest rate then in effect, payable on
demand to the Investors.
 
Section 11.3.                           Costs.  The Companies shall pay all
reasonable expenses of any nature, whether incurred in or out of court, and
whether incurred before or after the Notes shall become due, at the Maturity
Date or otherwise, (including without limitation, reasonable attorneys’ fees and
costs) which the Investors or Collateral Agent may deem necessary or proper in
connection with the collection of any of the monetary obligations or liabilities
or the administration, supervision, preservation, protection of (including
without limitation, the maintenance of adequate insurance).  The Investors and
Collateral Agent are authorized to pay at any time and from time to time any or
all of such expenses, to add the amount of such payment to the amount of
principal outstanding under the Notes, and to charge interest thereon at the
rate specified in Section 11.2, if applicable.
 
 
-47-

--------------------------------------------------------------------------------

 
 
Section 11.4.                           Remedies Non-Exclusive.  None of the
rights, remedies, privileges or powers of the Investors and Collateral Agent
expressly provided for herein shall be exclusive, but each of them shall be
cumulative with, and in addition to, every other right, remedy, privilege and
power now or hereafter existing in favor of any Investor or Collateral Agent,
whether pursuant to the other Loan Documents, at law or in equity, by statute or
otherwise.  No failure or delay on the part of any Investor or Collateral Agent
in the exercise of any power, right or privilege hereunder or under any other
Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.
 
Section 11.5.                           Waiver of Rights by the
Companies.  Except as may be otherwise specifically provided herein or in any
other agreement between the Investors, Collateral Agent and the Companies which
may be applicable, the Companies waive to the extent permitted by law, any
bonds, security or sureties required by an statute, rule or otherwise by law as
an incident to any taking of possession by the Investors or Collateral Agent of
property subject to the Lien in favor of the Collateral Agent for the benefit of
the Investors.  Upon the occurrence and during the continuance of an Event of
Default, and subject to the terms of the PNC Intercreditor Agreement, the
Companies also consent to the Collateral Agent entering upon any premises owned
by or leased to any of them without obligation to pay rent or for use and
occupancy, through self help, without judicial process and without having first
given notice to the Companies or obtained an order of any court.  These waivers
and all other waivers provided for in this Agreement and any other agreements or
instruments executed in connection herewith have been negotiated by the parties.
 
ARTICLE 12
Miscellaneous
 
Section 12.1.                           Notices.  All notices required to be
given to any of the parties to this Agreement shall be in writing and shall be
deemed to have been sufficiently given, subject to the further provisions of
this Section 12.1, for all purposes when presented personally to such party or
sent via facsimile or by certified or registered mail, return receipt requested,
with proper postage prepaid, or any national overnight delivery service, with
proper charges prepaid, to such party at its address set forth below:

 
(a)               The Companies:
 
Emtec, Inc.
100 Matsonford Road
Two Radnor Corporate Center
Suite 420
Radnor, PA 19087
Fax No:  (484) 654-2539
Attention:  Gregory Chandler


with a required copy to:


Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104-2808
Fax No:  (215) 994-2222
 
Attention:  Gary L. Green, Esquire and Stephen M. Leitzell, Esquire

 
 
-48-

--------------------------------------------------------------------------------

 
 
(b)               NewSpring or Collateral Agent:
 
NewSpring SBIC Mezzanine Capital II, L.P.
Radnor Financial Center
555 Lancaster Avenue, Suite 444
Radnor, PA  19087
Fax: (610) 567-2388
Attention:  Steven Hobman
 
with a required copy to:
 
Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, Pennsylvania 19312
Fax: (610) 640-7835
Attention: Christopher S. Miller, Esquire
 
(c)               Peachtree:
 
Peachtree II, L.P.
1230 Peachtree Street
Suite 1900
Atlanta, GA 30309
Telecopier: (404) 870-8191
Attention:  John McCarty

 
 
With a copy to:
 
 
King & Spalding LLP
100 N Tryon Street, Suite 3900
Charlotte, NC 28202
Attention: W. Todd Holleman
Telecopier: 404.572.5128
 
 
-49-

--------------------------------------------------------------------------------

 
 
Such notice shall be deemed to be received (i) when delivered if delivered
personally, or sent via facsimile, (ii) the next business day after the date
sent if sent by a national overnight delivery service, or (iii) three (3)
business days after the date mailed if mailed by certified or registered
mail.  Any notice of any change in such address shall also be given in the
manner set forth above.  Whenever the giving of notice is required, the giving
of such notice may be waived in writing by the party entitled to receive such
notice.
 
Section 12.2.                           Binding Agreement; Assignment.  This
Agreement, the Notes and each other Loan Document shall inure to the benefit of
the Investors, the Collateral Agent, the Companies and all future holders of the
Notes, and each of their respective successors and assigns.  Other than as
required by Law or by the SBA, this Agreement, the Notes and each other Loan
Document shall be binding upon the Companies, the Investors, the Collateral
Agent and all future holders of the Notes and their respective successors and
assigns, and no such Person may assign, delegate or transfer any Loan Document
or any of its rights or obligations thereunder: (a) with respect to the
Companies, without the prior written consent of the Investors and the Collateral
Agent and (b) with respect to the Investors and the Collateral Agent, without
the prior written consent of Emtec, which consent shall not be unreasonably
withheld, delayed or conditioned.  No rights are intended to be created under
any Loan Document for the benefit of any third party debtor, creditor or
incidental beneficiary of any Company.  Nothing contained in any Loan Document
shall be construed as a delegation to any of the Collateral Agent, or any
Investor of any other Person’s duty of performance.  NOTWITHSTANDING THE
FOREGOING, EACH COMPANY ACKNOWLEDGES AND AGREES THAT EACH INVESTOR AT ANY TIME
AND FROM TIME TO TIME MAY (SUBJECT TO THE LIMITATIONS ON, AND REQUIREMENTS FOR,
THE ASSIGNMENT OR TRANSFER OF ANY NOTE, CONTAINED HEREIN OR THEREIN) SELL,
ASSIGN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER ITS NOTE
OR ANY OTHER LOAN DOCUMENT AND/OR THE COLLATERAL TO ITS AFFILIATES (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, AN “ADDITIONAL INVESTOR”) AND GRANT
PARTICIPATING INTERESTS IN ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER
SUCH NOTE OR ANY OTHER LOAN DOCUMENT AND/OR THE COLLATERAL TO ITS AFFILIATES
(EACH SUCH PERSON, A “PARTICIPANT”).  Each Additional Investor shall have all of
the rights and benefits with respect to such Note, the Collateral and/or the
other Loan Documents held by it as fully as if the original holder thereof and
shall become a party to this Agreement by signing a counterpart of this
Agreement or a joinder or similar agreement.  Each Participant shall have only
the rights granted to it by such Investor granting its participating interest;
provided, however, that (i) the assigning Investor’s obligations under this
Agreement shall remain unchanged; (ii) the assigning Investor shall remain
solely responsible to the Companies for the performance of such obligations; and
(iii) the Companies shall, unless otherwise notified in writing, continue to
deal solely and directly with the assigning Investor in connection with such
Investor’s rights, interests and obligations under this Agreement, its Note and
the other Loan Documents and the assigning Investor shall retain the sole right
to enforce this Agreement.  Notwithstanding any other provision of any Loan
Document, the assigning Investor may disclose to any Additional Investor or
Participant all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document.
 
 
-50-

--------------------------------------------------------------------------------

 
 
Section 12.3.                           Amendment.  Except as expressly provided
herein and in the Participation Agreement, neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Companies, the Investors
and the Collateral Agent.  Any such amendment, waiver, discharge or termination
effected in accordance with this paragraph shall be binding upon each holder of
the Notes acquired under this Agreement at the time outstanding and each future
holder of the Notes.
 
Section 12.4.                           Consents and Waivers.
  No consent or waiver, express or implied, by any party hereto of the breach,
default or violation by any other party hereto of its obligations hereunder
shall be deemed or construed to be a consent or waiver to or of any other
breach, default or violation of the same or any other obligations of such party
hereunder.  Failure on the part of any party hereto to complain of any act of
any of the other parties or to declare any of the other parties hereto in
default, irrespective or how long such failure continues, shall not constitute a
waiver by such party of its rights hereunder.
 
Section 12.5.                           Governing Law; Consent to Jurisdiction;
Waiver of Trial by Jury.
 
12.5.1.                      Governing Law.  This Agreement and all questions
relating to its validity, interpretation and performance shall be governed by
and construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to conflicts of laws principles.
 
12.5.2.                      Consent to Jurisdiction.
 
(a)               Each Company irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Commonwealth of Pennsylvania, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania state court or, to the fullest extent permitted by applicable Law,
in such Federal court.
 
(b)               Each Company irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Investor may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Company or its
properties in the courts of any jurisdiction.
 
 
-51-

--------------------------------------------------------------------------------

 
 
(c)               Venue for the adjudication of any claim or dispute arising out
of this Agreement or any of the other Loan Documents shall be proper only in the
state or federal courts of the Commonwealth of Pennsylvania, and all parties to
this Agreement and the other Loan Documents hereby consent to such venue and
agree that it shall not be inconvenient and not subject to review by any court
other than such courts in Pennsylvania.
 
(d)               Each Company intends and agrees that the courts of the
jurisdiction in which such Company is formed and in which it conducts its
Business should afford full faith and credit to any judgment rendered by a court
of the Commonwealth of Pennsylvania against such Company under this Agreement
and the other Loan Documents, and such Company intends and agrees that such
courts should hold that the Pennsylvania courts have jurisdiction to enter a
valid judgment against such Company.
 
(e)               Each Company, the Investors and the Collateral Agent agree
that service of any summons and complaint, and other process which may be served
in any suit, action or other proceeding, may be made by mailing via U.S.
certified or registered mail, return receipt requested, or by hand-delivering a
copy of such process to the Company or the Investor (as applicable) or
Collateral Agent at its address specified above.
 
(f)               The Company expressly acknowledges and agrees that the
provisions of this section are reasonable and made for the express benefit of
the Investors and Collateral Agent.
 
12.5.3.                      Waiver of Trial by Jury.  Each party to this
Agreement agrees that any suit, action or proceeding, whether claim, defense or
counterclaim, brought or instituted by any party hereto or any successor or
assign of any party on or with respect to this Agreement or any other Loan
Document or which in any way relates, directly or indirectly, to the Notes or
any event, transaction or occurrence arising out of or in any way connected with
this Agreement, the other Loan Documents or the dealings of the parties with
respect thereto, shall be tried only by a court and not by a jury.  EACH PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND ACKNOWLEDGES THAT THIS IS A WAIVER OF A LEGAL RIGHT AND THAT IT
MAKES THIS WAIVER VOLUNTARILY AND KNOWINGLY AFTER CONSULTATION WITH, OR THE
OPPORTUNITY TO CONSULT WITH, COUNSEL OF ITS CHOICE.
 
Section 12.6.                           Prior Agreements.  This Agreement
supersedes any prior or contemporaneous understanding or agreement among the
parties respecting the subject matter hereof.  There are no arrangements,
understandings or agreements, oral or written, among the parties hereto relating
to the subject matter of this Agreement, except:  (i) those fully expressed
herein or (ii) in documents executed contemporaneously herewith, including
without limitation the Participation Agreement.
 
 
-52-

--------------------------------------------------------------------------------

 
 
Section 12.7.                           Counting of Days; Payments on Business
Days.  In computing the number of days for purposes of this Agreement, all days
shall be counted, including Saturdays, Sundays and holidays; provided, however,
that if the final day of any time period falls on a Saturday, Sunday or holiday,
then the final day shall be deemed to be the next day which is a Business
Day.  Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest fees, as the case may be;
provided that if such extension would cause payment of any interest on or
principal of the Subordinated Loans or payment of any fees to be made in the
next following calendar month, such payment shall be made on the immediately
preceding Business Day.
 
Section 12.8.                           Captions.  The captions used in this
Agreement are for convenience only and shall not be construed in interpreting
this Agreement.  Whenever the context so required, the neuter shall include the
feminine and masculine, and the singular shall include the plural, and
conversely.
 
Section 12.9.                           Headings.  All section headings herein
are inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.
 
Section 12.10.                           Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original for all
purposes, but all of which taken together shall constitute only one
agreement.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.
 
Section 12.11.                           Confidentiality.  Each of the Investors
and Collateral Agent agree to maintain the confidentiality of the Information,
except that Information may be disclosed (a) to its Affiliates (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including the SBA); (c) to
the extent  required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) with the consent of Emtec; (g) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(y) becomes available to the Investor or Collateral Agent or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Companies; (h) to any state, Federal or foreign authority or examiner regulating
the Investor; or (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Companies received by it from the Investor or Collateral Agent).  For the
purposes of this Section, "Information" means all information received from the
Investor relating to any of the Companies or their businesses, other than any
such information that is available to the Investor or Collateral Agent on a
nonconfidential basis prior to disclosure by any Company.
 
Section 12.12.                           Waivers of Events of Default.(a)
Reference is hereby made to Section 8.14(a) (Total Funded Senior Debt to
ProForma Adjusted EBITDA Ratio).  The Companies have failed to meet the covenant
set forth in Section 8.14(a) for the fiscal quarter ending November 30, 2011
(the “Financial Covenant Default”).  Collateral Agent and Investors hereby waive
any Event of Default arising from the Financial Covenant Default and (b)
Reference is made to the negative covenants in the Existing Credit Agreement and
elated security agreement prohibiting a Borrower’s name change without notice or
consent.  eBusiness Applications Solutions, Inc. changed its name without such
notice or consent (the “Name Change Default”).  Collateral Agent and Investors
hereby waive any Event of Default arising from the Name Change Default.
 
Section 12.13.                            Amendment and Restatement.  This
Agreement amends and restates the Existing Subordinated Loan Agreement;
provided, however, that the execution and delivery of this Agreement shall not
in any circumstance be deemed to have terminated, extinguished or discharged the
Companies’ indebtedness under such Existing Subordinated Loan Agreement, all of
which shall continue under and be governed by this Agreement.  This Agreement is
NOT a NOVATION.
 
[Signature Page to Follow Immediately Hereafter]
 
 
-53-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Subordinated Loan Agreement as of the day and year first above written.
 
 

  EMTEC, INC., a Delaware corporation                  
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
EMTEC, INC., a New Jersey corporation
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary          

 

 
EMTEC INFRASTRUCTURE SERVICES CORPORATION
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
EMTEC VIASUB, LLC
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary    

 

 
EMTEC GLOBAL SERVICES LLC
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
KOAN-IT (US) CORP.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary    

(Signatures Continued on Next Page)
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
EMTEC FEDERAL, INC.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
eBUSINESS APPLICATION SOLUTIONS, INC.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary    

 

 
LUCEO, INC.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
AVEEVA, INC.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary    

 

 
SECURE DATA, INC.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
COVELIX, INC.
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary    

(Signatures Continued on Next Page)
 
 
 

--------------------------------------------------------------------------------

 


 

 
DINERO SOLUTIONS, LLC
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary                  

 
GNUCO, LLC
                 
 
By:
/s/ Samir Bhatt     Name:  Samir Bhatt     Title:  Secretary    



(Signatures Continued on Next Page)
 
 
 

--------------------------------------------------------------------------------

 
 
 

  NEWSPRING SBIC MEZZANINE CAPITAL II, L.P., for itself as an Investor and as
Collateral Agent             By: NSM SBIC II GP, L.P.     Its General Partner  
        By: NSM SBIC II GP, LLC     Its General Partner                  
 
By:
Steven D. Hobman      
Steven D. Hobman
     
President
                 

 
PEACHTREE II, L.P., as an Investor
            By: Peachtree II Management, LLC,     Its General Partner          
               
 
By:
/s/ David Christopher     
 
        Name:  David Christopher
              Title: Manager    

 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX I
 
BORROWERS
 


 
Emtec, Inc. (Delaware corporation)


Emtec, Inc. (New Jersey corporation)


Emtec Infrastructure Services Corporation (Delaware corporation)


Emtec Viasub, LLC (Delaware limited liability company)


Emtec Global Services, LLC (Delaware limited liability company)


KOAN-IT (US) Corp. (Delaware corporation)


Emtec Federal, Inc. (New Jersey corporation)


eBusiness Application Solutions, Inc. (New Jersey corporation)


Luceo, Inc. (Illinois corporation)


Aveeva, Inc. (Delaware corporation)


Secure Data, Inc. (Delaware corporation)


Covelix, Inc. (Delaware corporation)


Dinero Solutions, LLC (Georgia limited liability company)


Gnuco, LLC (Delaware limited liability company)
 
 
 

--------------------------------------------------------------------------------

 


THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT DATED AS OF
DECEMBER __, 2011, AS IT MAY BE AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME,
BY NEWSPRING SBIC MEZZANINE CAPITAL II, L.P., FOR ITSELF AND IN ITS CAPACITY AS
COLLATERAL AGENT FOR THE INVESTORS, PEACHTREE II, L.P., AND PNC BANK, NATIONAL
ASSOCIATION, AS AGENT FOR THE LENDERS (AS DEFINED THEREIN), (AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS), EMTEC INC. AND EACH OTHER OBLIGOR A PARTY
THERETO FROM TIME TO TIME, AND EACH HOLDER HEREOF BY ITS ACCEPTANCE HEREOF SHALL
BE BOUND BY THE PROVISIONS OF SUCH SUBORDINATION AGREEMENT.


 
AMENDED AND RESTATED
SUBORDINATED LOAN AGREEMENT
 
BY AND AMONG
 
NEWSPRING SBIC MEZZANINE CAPITAL II, L.P.,
for Itself as an Investor and in its Capacity as Collateral Agent,
 
PEACHTREE II, L.P., as an Investor,
 
and
 
EMTEC, INC.
 
AND THE OTHER BORROWERS SET FORTH ON APPENDIX I HERETO
 
 
December30, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 
 

ARTICLE 1 Definitions 1        
Section 1.1.
  Definitions 1        
Section 1.2.
  Interpretation 13         ARTICLE 2 Subordinated Loan 14        
Section 2.1.
  The Peachtree Subordinated Loan 14         Section 2.2.   Notes 14        
Section 2.3.   Payments of Interest and Principal 14         Section 2.4.  
Default and Remedies 15         Section 2.5.   Payments 15         Section 2.6.
  Optional Prepayments 15         Section 2.7.   Mandatory Prepayments 15      
  Section 2.8.   Prepayment Premium 15         Section 2.9.   Joint and Several
Obligations 16         Section 2.10.   Lead Company 16         ARTICLE 3
[Intentionally Omitted] 16         ARTICLE 4 Representations and Warranties of
the Company 16         Section 4.1.   Organization 16         Section 4.2.  
Authorization of this Agreement 17         Section 4.3.   Validity and Binding
Effect 17         Section 4.4.   Capitalization 17         Section 4.5.  
Subsidiaries; Equity Investments 17         Section 4.6.   Material Contracts,
Leases, Agreements and Other Commitments 18         Section 4.7.   Breach 19    
    Section 4.8.   Employees, Officers, and Directors 19         Section 4.9.  
Compliance with Laws; Permits 20         Section 4.10.   Conflict with Documents
20         Section 4.11.   Financial Statements 21         Section 4.12.   No
Undisclosed or Contingent Liabilities 21         Section 4.13.   Solvency 21    
    Section 4.14.   Taxes 21

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

Section 4.15.   Litigation 22         Section 4.16.   Orders; Decrees; Judgments
22         Section 4.17.   Intellectual Property 22         Section 4.18.  
[Intentionally Omitted] 22         Section 4.19.   Insurance 22         Section
4.20.   Governmental Consent 23         Section 4.21.   Title to Assets 23      
  Section 4.22.   Title to Properties; Location of Properties; Places of
Business 23         Section 4.23.   Conflicting Interests 23         Section
4.24.   Absence of Certain Changes and Events 23         Section 4.25.   SBA
Forms and Representations 23         Section 4.26.   Investment Company Act
Representations 24         Section 4.27.   Use of Proceeds 24         Section
4.28.   Employee Benefits 24         Section 4.29.   Collective Bargaining 25  
      Section 4.30.   Company’s Business 25         Section 4.31.   Management
History 25         Section 4.32.   No Side Agreements 25         Section 4.33.  
Indebtedness 25         Section 4.34.   Foreign Corrupt Practices 25        
Section 4.35.   Broker’s or Finder’s Commissions 25         Section 4.36.  
Environmental Matters 26         Section 4.37.   Customers and Suppliers 26    
    Section 4.38.   Other Document Representations 26         Section 4.39.  
Statements and Other Documents Not Misleading 26         Section 4.40.  
Permitted Foreign Subsidiaries 26         Section 4.41.   Permitted Canadian
Subsidiaries 27         Section 4.42.   Emtec SEC Documents 27         Section
4.43.   Gnuco Acquisition 29         Section 4.44.   No Stock Exchange 29      
  ARTICLE 5 Representations and Warranties of the Investors 29         Section
5.1.   Authorization of this Agreement           Section 5.2.  
Non-Contravention  

 
 
 

--------------------------------------------------------------------------------

 
 

Section 5.3.   Valid and Binding 29         Section 5.4.   No Conflict of
Interest 30         Section 5.5.   Investment Representations 30         ARTICLE
6 Conditions Precedent to Closing 30         Section 6.1.   Conditions Precedent
to Closing 30         ARTICLE 7 Survival of Representations, Warranties and
Agreements; Indemnification; Fees and Expenses 33         Section 7.1.  
Survival of Representations, Warranties and Agreements 33         Section 7.2.  
Indemnification 34         Section 7.3.   Fees and Expenses 34         ARTICLE 8
Affirmative Covenants 35         Section 8.1.   ACH Debt Authorization 35      
  Section 8.2.   Financial Statements, Reports, Etc 35         Section 8.3.  
Information Requests 37         Section 8.4.   Access 37         Section 8.5.  
Books and Records 37         Section 8.6.   Insurance 37         Section 8.7.  
Use of Proceeds 38         Section 8.8.   Payments and Obligations to the
Investor 38         Section 8.9.   Other Debts; Taxes 38         Section 8.10.  
Maintain Existence, Licenses 38         Section 8.11.   Intellectual Property 38
        Section 8.12.   Key Man Insurance 39         Section 8.13.   Compliance
With Laws; Perform Obligations 39         Section 8.14.   Financial Ratios and
Covenants 39         Section 8.15.   Subsidiaries 40         Section 8.16.  
Compliance with Environmental Laws 40         Section 8.17.   Updated Schedules
41         Section 8.18.   Further Assurances; Post Closing Items 41        
ARTICLE 9 Negative Covenants 41         Section 9.1.   Change of Capital
Structure 41         Section 9.2.   Distributions 42         Section 9.3.  
Dissipation of Assets 42

 
 
 

--------------------------------------------------------------------------------

 
 

Section 9.4.   No Encumbrances 42         Section 9.5.   Affiliate Transactions
42         Section 9.6.   Change of Business, Future Business 42         Section
9.7.   Additional Debts and Company Liabilities; Amendments 42         Section
9.8.   No Adverse Actions 43         Section 9.9.   Limits on Capital
Expenditures 43         Section 9.10.   No Management Fees           Section
9.11.   Acquisitions 43         Section 9.12.   Guaranties 43         Section
9.13.   Advances 43         Section 9.14.   Investments 44         Section 9.15.
  Fiscal Year; Accounting Changes 44         Section 9.16.   ERISA Obligations
45         Section 9.17.   Amendments of Organizational Documents 45        
ARTICLE 10 Default Provisions 45         Section 10.1.   Monetary Defaults 46  
      Section 10.2.   Other Breaches 46         Section 10.3.  
Misrepresentation 46         Section 10.4.   Act of Bankruptcy or Dissolution 46
        Section 10.5.   Final Judgments 46         Section 10.6.   Senior Debt
46         Section 10.7.   Other Defaults Generally 47         Section 10.8.  
Fraudulent Conveyance or Transfer 47         ARTICLE 11 Remedies 47        
Section 11.1.   Acceleration 47         Section 11.2.   Post Default Interest 47
        Section 11.3.   Costs 47         Section 11.4.   Remedies Non-Exclusive
48         Section 11.5.   Waiver of Rights by the Companies 48         ARTICLE
12 Miscellaneous 48         Section 12.1.   Notices 48         Section 12.2.  
Binding Agreement; Assignment 50         Section 12.3.   Amendment 51

 
 
 

--------------------------------------------------------------------------------

 
 

Section 12.4.   Consents and Waivers 51         Section 12.5.   Governing Law;
Consent to Jurisdiction; Waiver of Trial by Jury 51         Section 12.6.  
Prior Agreements 52         Section 12.7.   Counting of Days; Payments on
Business Days 52         Section 12.8.   Captions 53         Section 12.9.  
Headings 53         Section 12.10.   Counterparts 53         Section 12.11.  
Confidentiality 53         Section 12.12.   Waivers of Events of Default 53    
    Section 12.13.   Amendment and Restatement 54

 
 
Appendix:
 
Appendix I - Borrowers
 
Exhibits:
 
Exhibit A:  Form of Investor Rights Agreement
Exhibit B:  Form of Subordinated Promissory Note
Exhibit C:  Forms of Warrant
Exhibit D:  Form of Automatic Debit Authorization
Exhibit E:  Form of Compliance Certificate

 
Schedules:
 
Schedule 1.1A - Addbacks to Pro Forma Adjusted EBITDA
Schedule 2.5 – Investor Wire Instructions
Schedule 4.4(a) – Capitalization
Schedule 4.4(b) – Purchase Rights
Schedule 4.5 – Subsidiaries; Equity Investments
Schedule 4.6 – Material Contracts
Schedule 4.6(b) – Material Contract Disputes
Schedule 4.8(a) – Employees, Officers, Directors and Affiliates
Schedule 4.8(b) – Agreements or Transactions with Employees, Officers, Directors
and Affiliates
Schedule 4.8(d) – Third Party Claims
Schedule 4.11 – Financial Statements
Schedule 4.12 – Liabilities
Schedule 4.15 – Litigation
Schedule 4.16 – Orders, Decrees, Judgments
Schedule 4.19 – Insurance
Schedule 4.21 – Title to Assets
Schedule 4.22 – Title to Properties; Location of Properties; Place of Business
Schedule 4.23 – Conflicting Interests
Schedule 4.24 – Absence of Certain Changes and Events
Schedule 4.25(a) – Size Status Declaration (SBA Form 480)
Schedule 4.25(b) – Assurance of Compliance for Non-Discrimination (SBA Form 652)
Schedule 4.25(c) – Portfolio Financing Report (SBA Form 1031)
Schedule 4.28(a) – Employee Benefit Plans
Schedule 4.28(b) – Compliance with Employee Plans
Schedule 4.29 – Collective Bargaining
Schedule 4.33 – Indebtedness
Schedule 4.35 – Fees or Commissions
Schedule 4.36 – Environmental
Schedule 4.37 – Customers and Suppliers
Schedule 8.10(b) – Licenses
Schedule 9.7 – Additional Debts and Company Liabilities
Schedule 9.12 – Guaranties